
	
		II
		111th CONGRESS
		1st Session
		S. 2921
		IN THE SENATE OF THE UNITED STATES
		
			December 21
			 (legislative day, December 20), 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for conservation, enhanced recreation
		  opportunities, and development of renewable energy in the California Desert
		  Conservation Area, to require the Secretary of the Interior to designate
		  certain offices to serve as Renewable Energy Coordination Offices for
		  coordination of Federal permits for renewable energy projects and transmission
		  lines to integrate renewable energy development, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the California Desert Protection
			 Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—California Desert Conservation and Recreation
					Sec. 101. Amendments to the California Desert Protection Act of
				1994.
					Sec. 102. Designation of wild and scenic rivers.
					TITLE II—Desert renewable energy permitting
					Sec. 201. Renewable Energy Coordination Offices to improve
				Federal permit coordination for renewable energy.
					Sec. 202. Deadlines for consideration of applications for wind
				and solar energy right-of-way use authorizations.
					Sec. 203. Programmatic environmental impact statements and land
				use planning.
					Sec. 204. Military installations study.
					Sec. 205. Habitat mitigation zones.
					Sec. 206. Bonding.
					Sec. 207. Meteorological site testing and monitoring
				categorical exclusion.
					Sec. 208. Report on renewable energy permitting in Western
				States.
					Sec. 209. Support for qualified advanced electric transmission
				manufacturing plants, qualified high efficiency transmission property, and
				qualified advanced electric transmission property.
				
			ICalifornia Desert
			 Conservation and Recreation
			101.Amendments to
			 the California Desert Protection Act of 1994
				(a)In
			 generalPublic Law 103–433
			 (16 U.S.C. 410aaa et seq.) is amended by adding at the end the
			 following:
					
						XIIIMojave Trails
				National Monument
							1301.DefinitionsIn this title:
								(1)MapThe
				term map means the map entitled Boundary Map, Mojave Trails
				National Monument and dated November 19, 2009.
								(2)MonumentThe
				term Monument means the Mojave Trails National Monument
				established by section 1302(a).
								(3)Study
				areaThe term study area means the land that—
									(A)is described
				in—
										(i)the notice of the
				Bureau of Land Management of September 15, 2008, entitled Notice of
				Proposed Legislative Withdrawal and Opportunity for Public Meeting;
				California (73 Fed. Reg. 53269); or
										(ii)any subsequent
				notice in the Federal Register that is related to the notice described in
				clause (i); and
										(B)has been
				segregated by the Director of the Bureau of Land Management.
									1302.Establishment
				of the Mojave Trails National Monument
								(a)EstablishmentThere
				is designated in the State the Mojave Trails National Monument.
								(b)PurposesThe
				purposes of the Monument are—
									(1)to preserve the
				nationally significant biological, cultural, recreational, geological,
				educational, historic, scenic, and scientific values—
										(A)in the Central
				and Eastern Mojave Desert; and
										(B)along historic
				Route 66; and
										(2)to secure the
				opportunity for present and future generations to experience and enjoy the
				magnificent vistas, wildlife, land forms, and natural and cultural resources of
				the Monument.
									(c)Boundaries
									(1)In
				generalExcept as provided in paragraph (2), the Monument shall
				consist of the Federal land and Federal interests in land within the boundaries
				depicted on the map.
									(2)Exclusions
										(A)Study
				areaSubject to subparagraph (B), the study area shall be
				excluded from the Monument to permit the Secretary of the Navy to study the
				land within the study area for—
											(i)withdrawal in
				accordance with the Act of February 28, 1958 (43 U.S.C. 155 et seq.);
				and
											(ii)potential
				inclusion into the Marine Corps Air Ground Combat Center at Twentynine Palms,
				California, for national defense purposes.
											(B)Incorporation
				in monumentAfter action by the Secretary of Defense and Congress
				regarding the withdrawal under subparagraph (A), any land within the study area
				that is not withdrawn shall be incorporated into the Monument.
										(d)Map; legal
				descriptions
									(1)Legal
				descriptionAs soon as practicable after the date of enactment of
				this title, the Secretary shall submit to the Committee on Natural Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate legal descriptions of the Monument, based on the map.
									(2)CorrectionsThe
				map and legal descriptions of the Monument shall have the same force and effect
				as if included in this title, except that the Secretary may correct clerical
				and typographical errors in the map and legal descriptions.
									(3)Availability of
				mapThe map shall be on file and available for public inspection
				in the appropriate offices of the Bureau of Land Management.
									1303.Management of
				the Monument
								(a)In
				generalThe Secretary shall—
									(1)only allow uses
				of the Monument that—
										(A)further the
				purposes described in section 1302(b);
										(B)are included in
				the management plan developed under subsection (g); and
										(C)do not interfere
				with the utility rights-of-way or corridors authorized under section 1304(f);
				and
										(2)subject to valid
				existing rights, manage the Monument to protect the resources of the Monument,
				in accordance with—
										(A)this Act;
										(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
										(C)any other
				applicable provisions of law.
										(b)Cooperation
				agreements; general authorityConsistent with the management plan
				and existing authorities applicable to the Monument, the Secretary may enter
				into cooperative agreements and shared management arrangements (including
				special use permits with any person (including educational institutions and
				Indian tribes)), for the purposes of interpreting, researching, and providing
				education on the resources of the Monument.
								(c)Administration
				of subsequently acquired landAny land or interest in land within
				the boundaries of the Monument that is acquired by the Secretary after the date
				of enactment of this title shall be managed by the Secretary in accordance with
				this title.
								(d)Limitations
									(1)Property
				rightsThe establishment of the Monument does not—
										(A)affect—
											(i)any property
				rights of an Indian reservation, individually held trust land, or any other
				Indian allotments;
											(ii)any land or
				interests in land held by the State, any political subdivision of the State, or
				any special district; or
											(iii)any private
				property rights within the boundaries of the Monument; or
											(B)grant to the
				Secretary any authority on or over non-Federal land not already provided by
				law.
										(2)AuthorityThe
				authority of the Secretary under this title extends only to Federal land and
				Federal interests in land included in the Monument.
									(e)Adjacent
				management
									(1)In
				generalNothing in this title creates any protective perimeter or
				buffer zone around the Monument.
									(2)Activities
				outside monumentThe fact that an activity or use on land outside
				the Monument can be seen or heard within the Monument shall not preclude the
				activity or use outside the boundary of the Monument.
									(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the Monument.
									(f)Air and water
				qualityNothing in this title affects the standards governing air
				or water quality outside the boundary of the Monument.
								(g)Management
				plan
									(1)In
				generalThe Secretary shall—
										(A)not later than 3
				years after the date of enactment of this title, complete a management plan for
				the conservation and protection of the Monument; and
										(B)on completion of
				the management plan—
											(i)submit the
				management plan to—
												(I)the Committee on
				Natural Resources of the House of Representatives; and
												(II)the Committee on
				Energy and Natural Resources of the Senate; and
												(ii)make the
				management plan available to the public.
											(2)InclusionsThe
				management plan shall include provisions that—
										(A)provide for the
				conservation and protection of the Monument;
										(B)authorize the
				continued recreational uses of the Monument (including hiking, camping,
				hunting, mountain biking, sightseeing, off-highway vehicle recreation on
				designated routes, rockhounding, and horseback riding), if the recreational
				uses are consistent with this section and any other applicable law;
										(C)address the need
				for and, as necessary, establish plans for, the installation, construction, and
				maintenance of public utility energy transport facilities within rights-of-way
				in the Monument, including provisions that require that the activities be
				conducted in a manner that minimizes the impact on Monument resources
				(including resources relating to the ecological, cultural, historic, and scenic
				viewshed of the Monument), in accordance with any other applicable law;
										(D)address the
				designation and maintenance of roads, trails, and paths in the Monument;
										(E)address regional
				fire management planning and coordination between the Director of the Bureau of
				Land Management, the Director of the National Park Service, and San Bernardino
				County; and
										(F)address the
				establishment of a visitor center to serve the Monument and adjacent public
				land.
										(3)Preparation and
				implementation
										(A)Applicable
				lawThe Secretary shall prepare and implement the management plan
				in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) and any other applicable laws.
										(B)ConsultationIn
				preparing and implementing the management plan, the Secretary shall
				periodically consult with—
											(i)the advisory
				committee established under section 1306;
											(ii)interested
				private property owners and holders of valid existing rights located within the
				boundaries of the Monument; and
											(iii)representatives
				of the Fort Mojave Indian tribe, the Colorado River Indian Tribe, the
				Chemehuevi Indian tribe, and other Indian tribes with historic or cultural ties
				to land within, or adjacent to, the Monument regarding the management of
				portions of the Monument containing sacred sites or cultural importance to the
				Indian tribes.
											(4)Interim
				managementExcept as otherwise provided in this Act, pending
				completion of the management plan for the Monument, the Secretary shall manage
				any Federal land and Federal interests in land within the boundary of the
				Monument—
										(A)consistent with
				the existing permitted uses of the land;
										(B)in accordance
				with the general guidelines and authorities of the existing management plans of
				the Bureau of Land Management for the land; and
										(C)in a manner
				consistent with—
											(i)the purposes
				described in section 1302(b);
											(ii)the provisions
				of the management plan under paragraph (2); and
											(iii)applicable
				Federal law.
											(h)Effect of
				sectionNothing in this section diminishes or alters existing
				authorities applicable to Federal land included in the Monument.
								1304.Uses of the
				monument
								(a)Use of
				off-Highway vehicles
									(1)In
				generalThe use of off-highway vehicles in the Monument
				(including the use of off-highway vehicles for commercial touring) shall be
				permitted to continue on designated routes, subject to all applicable law and
				and authorized by the management plan.
									(2)Nondesignated
				routesOff-highway vehicle access shall be permitted on
				nondesignated routes and trails in the Monument—
										(A)for
				administrative purposes;
										(B)to respond to an
				emergency; or
										(C)as authorized
				under the management plan.
										(3)InventoryNot
				later than 2 years after the date of enactment of this title, the Director of
				the Bureau of Land Management shall complete an inventory of all existing
				routes in the Monument.
									(b)Hunting,
				trapping, and fishing
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				permit hunting, trapping, and fishing within the Monument in accordance with
				applicable Federal and State laws (including regulations) in effect as of the
				date of enactment of this title.
									(2)TrappingNo
				amphibians or reptiles may be collected within the Monument.
									(3)RegulationsThe
				Secretary, after consultation with the California Department of Fish and Game,
				may issue regulations designating zones where, and establishing periods during
				which, no hunting, trapping, or fishing shall be permitted in the Monument for
				reasons of public safety, administration, resource protection, or public use
				and enjoyment.
									(c)Grazing
									(1)In
				generalNothing in this title terminates any valid existing
				grazing allotment within the Monument.
									(2)Effect on blair
				permitNothing in this title affects the Lazy Daisy grazing
				permit (permittee number 9076) on land included in the Monument, including the
				transfer of title to the grazing permit to the Secretary or to a private
				party.
									(3)Permit
				retirementThe Secretary may acquire base property and associated
				grazing permits within the Monument for purposes of permanently retiring the
				permit if—
										(A)the permittee is
				a willing seller;
										(B)the permittee and
				Secretary reach an agreement concerning the terms and conditions of the
				acquisition; and
										(C)termination of
				the allotment would further the purposes of the Monument described in section
				1302(b).
										(d)Access to State
				and private landThe Secretary shall provide adequate access to
				each owner of non-Federal land or interests in non-Federal land within the
				boundary of the Monument to ensure the reasonable use and enjoyment of the land
				or interest by the owner.
								(e)Limitations
									(1)Commercial
				enterprisesExcept as provided in paragraphs (2) and (3), or as
				required for the maintenance, upgrade, expansion, or development of energy
				transport facilities in the corridors described in subsection (g), no
				commercial enterprises shall be authorized within the boundary of the Monument
				after the date of enactment of this title.
									(2)Authorized
				exceptionsThe Secretary may authorize exceptions to paragraph
				(1) if the Secretary determines that the commercial enterprises would further
				the purposes described in section 1302(b).
									(3)ApplicabilityThis
				subsection does not apply to—
										(A)transmission and
				telecommunication facilities that are owned or operated by a utility subject to
				regulation by the Federal Government or a State government or a State utility
				with a service obligation (as those terms are defined in section 217 of the
				Federal Power Act (16 U.S.C. 824q)); or
										(B)commercial
				vehicular touring enterprises within the Monument that operate on designated
				routes.
										(f)Utility
				rights-of-Way
									(1)In
				generalNothing in this title precludes, prevents, or inhibits
				the maintenance, upgrade, expansion, or development of energy transport
				facilities within the Monument that are critical to reducing the effects of
				climate change on the environment.
									(2)AuthorizationThe
				Secretary shall, to the maximum extent practicable—
										(A)permit
				rights-of-way and alignments that best protect the values and resources of the
				Monument described in section 1302(b); and
										(B)ensure that
				existing rights-of-way and utility corridors within the Monument are fully
				utilized before permitting new rights-of-way or designating new utility
				corridors within the Monument.
										(3)Effect on
				existing facilities and rights-of-wayNothing in this section
				terminates or limits—
										(A)any valid
				right-of-way within the Monument in existence on the date of enactment of this
				title (including customary operation, maintenance, repair, or replacement
				activities in a right-of-way); or
										(B)a right-of-way
				authorization issued on the expiration of an existing right-of-way
				authorization described in subparagraph (A).
										(4)Upgrading and
				expansion of existing rights-of-wayNothing in this subsection
				prohibits the upgrading (including the construction or replacement), expansion,
				or assignment of an existing utility transmission line for the purpose of
				increasing the capacity of—
										(A)a transmission
				line in existing rights-of-way; or
										(B)a right-of-way
				issued, granted, or permitted by the Secretary that is contiguous or adjacent
				to existing transmission line rights-of-way.
										(5)Interstate 40
				transportation corridorFor purposes of underground utility
				rights-of-way under this subsection, the Secretary shall consider the
				Interstate 40 transportation corridor to be equivalent to an existing utility
				right-of-way corridor.
									(6)New
				rights-of-way
										(A)In
				generalAny new rights-of-way or new uses within existing
				rights-of-way shall—
											(i)only be permitted
				in energy corridors or expansions of energy corridors that are designated as of
				the date of enactment of this title; and
											(ii)subject to
				subparagraph (B), require review and approval under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
											(B)ApprovalNew
				rights-of-way or uses or expansions of existing corridors under subparagraph
				(A) shall only be approved if the head of the applicable lead Federal agency,
				in consultation with other agencies as appropriate, determines that the new
				rights-of-way, uses, or expansions are consistent with—
											(i)this
				title;
											(ii)other applicable
				laws;
											(iii)the purposes of
				the Monument described in section 1302(b); and
											(iv)the management
				plan for the Monument.
											(g)West wide
				energy corridor
									(1)Alternative
				alignmentSubject to paragraph (2), to further the purposes of
				the Monument described in section 1302(b), the Secretary may require a
				realignment of the energy right-of-way corridor numbered 27–41 and designated
				under the energy corridor planning process established by section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926) if an alternative alignment within
				the Monument—
										(A)provides
				substantially similar energy transmission capacity and reliability;
										(B)does not impair
				other existing rights-of-way; and
										(C)is compatible
				with military training requirements.
										(2)ConsultationBefore
				establishing an alternative alignment of the energy right-of-way corridor under
				paragraph (1), the Secretary shall consult with—
										(A)the Secretary of
				Energy;
										(B)the Secretary of
				Defense;
										(C)the State,
				including the transmission permitting agency of the State;
										(D)units of local
				government in the State; and
										(E)any entities
				possessing valid existing rights-of-way within—
											(i)the energy
				corridor described in paragraph (1); or
											(ii)any potential
				alternative energy corridor.
											(3)Effect on
				energy transport corridorsNothing in this subsection diminishes
				the utility of energy transport corridors located within the Monument and
				identified under section 368 of the Energy Policy Act of 2005 (42 U.S.C.
				15926), Energy Corridors E or I (as designated in the California Desert
				Conservation Area Plan), or energy corridors numbered 27–41 and 27–225 and
				designated by a record of decision—
										(A)to provide
				locations for—
											(i)electric
				transmission facilities that improve reliability, relieve congestion, and
				enhance the national grid; and
											(ii)oil, gas, and
				hydrogen pipelines; and
											(B)to provide
				locations for electric transmission facilities that—
											(i)promote renewable
				energy generation;
											(ii)otherwise
				further the interest of the United States if the transmission facilities are
				identified as critical—
												(I)in a Federal law;
				or
												(II)through a
				regional transmission planning process; or
												(iii)consist of
				high-voltage transmission facilities critical to the purposes described in
				clause (i) or (ii).
											(4)Land use
				planningIn conducting land use planning for the Monument, the
				Secretary—
										(A)shall consider
				the existing locations of the corridors described in paragraph (3); and
										(B)subject to
				paragraph (5), may amend the location of any energy corridors to comply with
				purposes of the Monument if the amended corridor—
											(i)provides
				connectivity across the landscape that is equivalent to the connectivity
				provided by the existing location;
											(ii)meets the
				criteria established by—
												(I)section 368 of
				the Energy Policy Act of 2005 (42 U.S.C. 15926); and
												(II)the record of
				decision for the applicable corridor; and
												(iii)does not impair
				or restrict the uses of existing rights-of-way.
											(5)Consultation
				requiredBefore amending a corridor under paragraph (4)(B), the
				Secretary shall consult with all interested parties (including the persons
				identified in section 368(a) of the Energy Policy Act of 2005 (42 U.S.C.
				15926(a))), in accordance with applicable laws (including regulations).
									(h)OverflightsNothing
				in this title or the management plan restricts or precludes—
									(1)overflights
				(including low-level overflights) of military, commercial, and general aviation
				aircraft that can be seen or heard within the Monument;
									(2)the designation
				or creation of new units of special use airspace; or
									(3)the establishment
				of military flight training routes over the Monument.
									(i)Withdrawals
									(1)In
				generalSubject to valid existing rights and except as provided
				in paragraph (2), the Federal land and interests in Federal land included
				within the Monument are withdrawn from—
										(A)all forms of
				entry, appropriation, or disposal under the public land laws;
										(B)location, entry,
				and patent under the public land mining laws;
										(C)operation of the
				mineral leasing, geothermal leasing, and mineral materials laws; and
										(D)energy
				development and power generation.
										(2)ExchangeParagraph
				(1) does not apply to an exchange that the Secretary determines would further
				the protective purposes of the Monument.
									(j)Access to
				renewable energy facilities
									(1)In
				generalOn a determination that no reasonable alternative access
				exists and subject to paragraph (2), the Secretary may allow new right-of-ways
				within the Monument to provide vehicular access to renewable energy project
				sites outside the boundaries of the Monument.
									(2)RestrictionsTo
				the maximum extent practicable, the rights-of-way shall be designed and sited
				to be consistent with the purposes of the Monument described in section
				1302(b).
									1305.Acquisition
				of land
								(a)In
				generalThe Secretary may acquire for inclusion in the Monument
				any land or interests in land within the boundary of the Monument owned by the
				State, units of local government, Indian tribes, or private individuals only
				by—
									(1)donation;
									(2)exchange with a
				willing party; or
									(3)purchase from a
				willing seller for fair market value.
									(b)Use of
				easementsTo the maximum extent practicable and only with the
				approval of the landowner, the Secretary may use permanent conservation
				easements to acquire an interest in land in the Monument rather than acquiring
				fee simple title to the land.
								(c)Incorporation
				of acquired land and interests in landAny land or interest in
				land within the boundaries of the Monument that is acquired by the United
				States after the date of enactment of this title shall be added to and
				administered as part of the Monument.
								(d)Donated and
				acquired land
									(1)In
				generalAll land within the boundary of the Monument donated to
				the United States or acquired using amounts from the land and water
				conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) before, on, or after the date of enactment of
				this title—
										(A)is withdrawn from
				mineral entry;
										(B)shall be managed
				in accordance with section 1904; and
										(C)shall be managed
				consistent with the purposes of the Monument described in section
				1302(b).
										(2)Effect on
				monumentLand within the boundary of the Monument that is
				contiguous to land donated to the United States or acquired using amounts from
				the land and water conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) shall be managed in a manner consistent with
				conservation purposes, subject to applicable law.
									1306.Advisory
				Committee
								(a)In
				generalThe Secretary shall establish an advisory committee for
				the Monument, the purpose of which is to advise the Secretary with respect to
				the preparation and implementation of the management plan required by section
				1303(g).
								(b)MembershipTo
				the extent practicable, the advisory committee shall include the following
				members, to be appointed by the Secretary:
									(1)A representative
				with expertise in natural science and research selected from a regional
				university or research institute.
									(2)A representative
				of the California Natural Resources Agency.
									(3)A representative
				of the California Public Utilities Commission.
									(4)A representative
				of the County of San Bernardino, California.
									(5)A representative
				of each of the cities of Barstow, Needles, Twentynine Palms, and Yucca Valley,
				California.
									(6)A representative
				of each of the Colorado River, Fort Mojave, and the Chemehuevi Indian
				tribes.
									(7)A representative
				from the Department of Defense.
									(8)A representative
				of the Wildlands Conservancy.
									(9)A representative
				of a local conservation organization.
									(10)A representative
				of a historical preservation organization.
									(11)A representative
				from each of the following recreational activities:
										(A)Off-highway
				vehicles.
										(B)Hunting.
										(C)Rockhounding.
										(c)Terms
									(1)In
				generalIn appointing members under paragraphs (1) through (11)
				of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate
				member that meets the qualifications described in each of those
				paragraphs.
									(2)Vacancy
										(A)Primary
				memberA vacancy on the advisory committee with respect to a
				primary member shall be filled by the applicable alternate member.
										(B)Alternate
				memberThe Secretary shall appoint a new alternate members in the
				event of a vacancy with respect to an alternate member of the advisory
				committee.
										(3)Termination
										(A)In
				generalThe term of all members of the advisory committee shall
				terminate on the termination of the advisory committee under subsection
				(g).
										(B)New advisory
				committeeAt the discretion of the Secretary, the Secretary may
				establish a new advisory committee on the termination of the advisory committee
				under subsection (g) to provide ongoing recommendations on the management of
				the Monument.
										(d)QuorumA
				quorum of the advisory committee shall consist of a majority of the primary
				members.
								(e)Chairperson and
				procedures
									(1)In
				generalThe advisory committee shall select a chairperson and
				vice chairperson from among the primary members of the advisory
				committee.
									(2)DutiesThe
				chairperson and vice chairperson selected under paragraph (1) shall establish
				any rules and procedures for the advisory committee that the chairperson and
				vice-chairperson determine to be necessary or desirable.
									(f)Service without
				compensationMembers of the advisory committee shall serve
				without pay.
								(g)TerminationThe
				advisory committee shall cease to exist on—
									(1)the date on which
				the management plan is officially adopted by the Secretary; or
									(2)at the discretion
				of the Secretary, a later date established by the Secretary.
									1307.Renewable
				energy right-of-way applications
								(a)In
				generalApplicants for rights-of-way for the development of solar
				energy facilities that have been terminated by the establishment of the
				Monument shall be granted the right of first refusal to apply for replacement
				sites that—
									(1)have not
				previously been encumbered by right-of-way applications; and
									(2)are located
				within the Solar Energy Zones designated by the Solar Energy Programmatic
				Environmental Impact Statement of the Department of the Interior and the
				Department of Energy.
									(b)EligibilityTo
				be eligible for a right of first refusal under subsection (a), an applicant
				shall have, on or before December 1, 2009—
									(1)submitted an
				application for a right-of-way to the Bureau of Land Management;
									(2)completed a plan
				of development to develop a solar energy facility on land within the
				Monument;
									(3)submitted cost
				recovery funds to the Bureau of Land Management to assist with the costs of
				processing the right-of-way application;
									(4)successfully
				submitted an application for an interconnection agreement with an electrical
				grid operator that is registered with the North American Electric Reliability
				Corporation; and
									(5)(A)secured a power
				purchase agreement; or
										(B)a financially and technically viable
				solar energy facility project, as determined by the Director of the Bureau of
				Land Management.
										(c)Equivalent
				energy productionEach right-of-way for a replacement site
				granted under this section shall—
									(1)authorize the
				same energy production at the replacement site as had been applied for at the
				site that had been the subject of the terminated application; and
									(2)have—
										(A)appropriate solar
				insolation and geotechnical attributes; and
										(B)adequate access
				to existing transmission or feasible new transmission.
										(d)Existing
				rights-of-way applicationsNothing in this section alters,
				affects, or displaces primary rights-of-way applications within the Solar
				Energy Study Areas unless the applications are otherwise altered, affected, or
				displaced as a result of the Solar Energy Programmatic Environmental Impact
				Statement of the Department of the Interior and the Department of
				Energy.
								(e)DeadlinesA
				right of first refusal granted under this section shall only be exercisable by
				the later of—
									(1)the date that is
				180 days after the date of enactment of this title; or
									(2)the date that is
				180 days after the date of the designation of the Solar Energy Zones under the
				Solar Energy Programmatic Environmental Impact Statement.
									(f)Expedited
				application processingThe Secretary shall expedite the review of
				replacement site applications from eligible applicants, as described in
				subsection (b).
								XIVSand to Snow
				National Monument
							1401.DefinitionsIn this title:
								(1)MapThe
				term map means the map entitled Boundary Map, Sand to Snow
				National Monument and dated October 26, 2009.
								(2)MonumentThe
				term Monument means the Sand to Snow National Monument established
				by section 1402(a).
								(3)SecretariesThe
				term Secretaries means the Secretary of the Interior and the
				Secretary of Agriculture, acting jointly.
								1402.Establishment
				of the Sand to Snow National Monument
								(a)EstablishmentThere
				is designated in the State the Sand to Snow National Monument.
								(b)PurposesThe
				purposes of the Monument are—
									(1)to preserve the
				nationally significant biological, cultural, educational, geological, historic,
				scenic, and recreational values at the convergence of the Mojave and Colorado
				Desert and the San Bernardino Mountains; and
									(2)to secure the
				opportunity for present and future generations to experience and enjoy the
				magnificent vistas, wildlife, land forms, and natural and cultural resources of
				the Monument.
									(c)BoundariesThe
				Monument shall consist of the Federal land and Federal interests in land within
				the boundaries depicted on the map.
								(d)Map; legal
				descriptions
									(1)Legal
				descriptionAs soon as practicable after the date of enactment of
				this title, the Secretary shall submit to the Committee on Natural Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate legal descriptions of the Monument, based on the map.
									(2)CorrectionsThe
				map and legal descriptions of the Monument shall have the same force and effect
				as if included in this title, except that the Secretary may correct clerical
				and typographical errors in the map and legal descriptions.
									(3)Availability of
				mapThe map shall be on file and available for public inspection
				in appropriate offices of the Bureau of Land Management.
									1403.Management of
				the Monument
								(a)In
				generalThe Secretary shall—
									(1)only allow uses
				of the Monument that—
										(A)further the
				purposes described in section 1402(b);
										(B)are included in
				the management plan developed under subsection (g); and
										(C)do not interfere
				with the utility rights-of-way authorized under section 1405(e); and
										(2)subject to valid
				existing rights, manage the Monument to protect the resources of the Monument,
				in accordance with—
										(A)this
				title;
										(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
										(C)any other
				applicable provisions of law.
										(b)Cooperation
				agreements; general authorityConsistent with the management plan
				and existing authorities applicable to the Monument, the Secretary may enter
				into cooperative agreements and shared management arrangements (including
				special use permits with any person (including educational institutions and
				Indian tribes)), for the purposes of interpreting, researching, and providing
				education on the resources of the Monument.
								(c)Administration
				of subsequently acquired landAny land or interest in land within
				the boundaries of the Monument that is acquired by the Secretary of the
				Interior or the Secretary of Agriculture after the date of enactment of this
				title shall be managed by the Secretary of Agriculture or the Secretary of the
				Interior, respectively, in accordance with this title.
								(d)Limitations
									(1)Property
				rightsThe establishment of the Monument does not—
										(A)affect—
											(i)any property
				rights of an Indian reservation, individually held trust land, or any other
				Indian allotments;
											(ii)any land or
				interests in land held by the State, any political subdivision of the State, or
				any special district; or
											(iii)any private
				property rights within the boundaries of the Monument; or
											(B)grant to the
				Secretary any authority on or over non-Federal land not already provided by
				law.
										(2)AuthorityThe
				authority of the Secretary under this title extends only to Federal land and
				Federal interests in land included in the Monument.
									(e)Adjacent
				management
									(1)In
				generalNothing in this title creates any protective perimeter or
				buffer zone around the Monument.
									(2)Activities
				outside monumentThe fact that an activity or use on land outside
				the Monument can be seen or heard within the Monument shall not preclude the
				activity or use outside the boundary of the Monument.
									(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the Monument.
									(f)Air and water
				qualityNothing in this title affects the standards governing air
				or water quality outside the boundary of the Monument.
								(g)Management
				plan
									(1)In
				generalThe Secretaries shall—
										(A)not later than 3
				years after the date of enactment of this title, complete a management plan for
				the conservation and protection of the Monument; and
										(B)on completion of
				the management plan—
											(i)submit the
				management plan to—
												(I)the Committee on
				Natural Resources of the House of Representatives; and
												(II)the Committee on
				Energy and Natural Resources of the Senate; and
												(ii)make the
				management plan available to the public.
											(2)InclusionsThe
				management plan shall include provisions that—
										(A)provide for the
				conservation and protection of the Monument;
										(B)authorize the
				continued recreational uses of the Monument (including hiking, camping,
				hunting, mountain biking, sightseeing, off-highway vehicle recreation on
				designated routes, rockhounding, and horseback riding), if the recreational
				uses are consistent with this title and any other applicable law;
										(C)address the need
				for and, as necessary, establish plans for, the installation, construction, and
				maintenance of public utility energy transport facilities within rights-of-way
				in the Monument outside of designated wilderness areas, including provisions
				that require that—
											(i)the activities be
				conducted in a manner that minimizes the impact on Monument resources
				(including resources relating to the ecological, cultural, historic, and scenic
				viewshed of the Monument), in accordance with any other applicable law;
				and
											(ii)the facilities
				are consistent with this section and any other applicable law;
											(D)address the
				designation and maintenance of roads, trails, and paths in the Monument;
										(E)address regional
				fire management planning and coordination between the Director of the Bureau of
				Land Management, the Chief of the Forest Service, Riverside County, and San
				Bernardino County; and
										(F)address the
				establishment of a visitor center to serve the Monument and adjacent public
				land.
										(3)Preparation and
				implementation
										(A)Applicable
				lawThe Secretary shall prepare and implement the management plan
				in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) and any other applicable laws.
										(B)ConsultationIn
				preparing and implementing the management plan, the Secretary shall
				periodically consult with—
											(i)the advisory
				committee established under section 1406;
											(ii)interested
				private property owners and holders of valid existing rights located within the
				boundaries of the Monument; and
											(iii)representatives
				of the Morongo Band of Mission Indians and other Indian tribes with historic or
				cultural ties to land within, or adjacent to, the Monument regarding the
				management of portions of the Monument that are of cultural importance to the
				Indian tribes.
											(4)Interim
				managementExcept as otherwise prohibited by this Act, pending
				completion of the management plan for the Monument, the Secretary shall manage
				any Federal land and Federal interests in land within the boundary of the
				Monument—
										(A)consistent with
				the existing permitted uses of the land;
										(B)in accordance
				with the general guidelines and authorities of the existing management plans of
				the Bureau of Land Management and the Forest Service for the land; and
										(C)in a manner
				consistent with—
											(i)the purposes
				described in section 1402(b);
											(ii)the provisions
				of the management plan under paragraph (2); and
											(iii)applicable
				Federal law.
											(5)Effect of
				sectionNothing in this section diminishes or alters existing
				authorities applicable to Federal land included in the Monument.
									1404.Uses of the
				Monument
								(a)Use of
				off-Highway vehicles
									(1)In
				generalThe use of off-highway vehicles in the Monument
				(including the use of off-highway vehicles for commercial touring) shall be
				permitted to continue on designated routes, subject to all applicable law and
				authorized by the management plan.
									(2)Nondesignated
				routesOff-highway vehicle access shall be permitted on
				nondesignated routes and trails in the Monument—
										(A)for
				administrative purposes;
										(B)to respond to an
				emergency; or
										(C)as authorized
				under the management plan.
										(3)InventoryNot
				later than 2 years after the date of enactment of this title, the Director of
				the Bureau of Land Management shall complete an inventory of all existing
				routes in the Monument.
									(b)Hunting,
				trapping, and fishing
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				permit hunting, trapping, and fishing within the Monument in accordance with
				applicable Federal and State laws (including regulations) as of the date of
				enactment of this title.
									(2)TrappingNo
				amphibians or reptiles may be collected within the Monument.
									(3)RegulationsThe
				Secretary, after consultation with the California Department of Fish and Game,
				may issue regulations designating zones where, and establishing periods during
				which, no hunting, trapping, or fishing shall be permitted in the Monument for
				reasons of public safety, administration, resource protection, or public use
				and enjoyment.
									(c)Access to State
				and private landThe Secretary shall provide adequate access to
				each owner of non-Federal land or interests in non-Federal land within the
				boundary of the Monument to ensure the reasonable use and enjoyment of the land
				or interest by the owner.
								(d)Limitations
									(1)Commercial
				enterprisesExcept as provided in paragraphs (2) and (3), or as
				required for the maintenance, upgrade, expansion, or development of energy
				transport facilities in the corridors described in subsection (e), no
				commercial enterprises shall be authorized within the boundary of the Monument
				after the date of enactment of this title.
									(2)Authorized
				exceptionsThe Secretary may authorize exceptions to paragraph
				(1) if the Secretary determines that the commercial enterprises would further
				the purposes described in section 1402(b).
									(3)Transmission
				and telecommunication facilitiesThis subsection does not apply
				to—
										(A)transmission and
				telecommunication facilities that are owned or operated by a utility subject to
				regulation by the Federal Government or a State government or a State utility
				with a service obligation (as those terms are defined in section 217 of the
				Federal Power Act (16 U.S.C. 824q)); or
										(B)commercial
				vehicular touring enterprises within the Monument that operate on designated
				routes.
										(e)Utility
				rights-of-Way
									(1)In
				generalNothing in this Act precludes, prevents, or inhibits the
				maintenance, upgrade, expansion, or development of energy transport facilities
				within the Monument that are critical to reducing the effects of climate change
				on the environment.
									(2)Right-of-wayTo
				the maximum extent practicable—
										(A)the Secretary
				shall permit rights of way and alignments that best protect the values and
				resources of the Monument described in section 1402(b); and
										(B)the Secretary
				shall ensure that existing rights-of-way and utility corridors within the
				Monument are fully utilized before permitting new rights-of-way or designating
				new utility corridors within the Monument.
										(3)Effect on
				existing facilities and rights-of-wayNothing in this section
				terminates or limits—
										(A)any valid
				right-of-way in existence within the Monument on the date of enactment of this
				title (including customary operation, maintenance, repair, or replacement
				activities in a right-of-way); or
										(B)a right-of-way
				authorization issued on the expiration or the assignment of an existing
				right-of-way authorization described in subparagraph (A).
										(4)Upgrading and
				expansion of existing rights-of-wayNothing in this subsection
				prohibits the upgrading (including the construction or replacement), expansion,
				or assignment of an existing utility transmission line for the purpose of
				increasing the capacity of—
										(A)a transmission
				line in existing rights-of-way; or
										(B)a right-of-way
				issued, granted, or permitted by the Secretary that is contiguous or adjacent
				to existing transmission line rights-of-way.
										(5)New
				rights-of-way
										(A)In
				generalAny new rights-of-way or new uses within existing
				rights-of-way shall, subject to subparagraph (B), require review and approval
				under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
										(B)ApprovalNew
				uses under subparagraph (A) shall only be approved if the head of the
				applicable lead Federal agency, in consultation with other applicable agencies,
				determine that the uses are consistent with—
											(i)this
				title;
											(ii)other applicable
				laws;
											(iii)the purposes of
				the Monument described in section 1402(b); and
											(iv)the management
				plan for the Monument.
											(6)Effect on
				energy transport corridorsNothing in this subsection diminishes
				the utility of energy transport corridors located within the Monument
				designated by a record of decision—
										(A)to provide
				locations for—
											(i)electric
				transmission facilities that improve reliability, relieve congestion, and
				enhance the national grid; and
											(ii)oil, gas, and
				hydrogen pipelines; and
											(B)to provide
				locations for electric transmission facilities that—
											(i)promote renewable
				energy generation;
											(ii)otherwise
				further the interest of the United States if the transmission facilities are
				identified as critical in law or through a regional transmission planning
				process; or
											(iii)consist of
				high-voltage transmission facilities critical to the purposes described in
				clause (i) or (ii).
											(7)Land use
				planningIn conducting land use planning for the Monument, the
				Secretary—
										(A)shall consider
				the existing locations of the corridors described in paragraph (6); and
										(B)subject to
				paragraph (8), may amend the location of any energy corridors to comply with
				purposes of the Monument if the amended corridor—
											(i)provides
				connectivity across the landscape that is equivalent to the connectivity
				provided by the existing location;
											(ii)meets the
				criteria established by—
												(I)section 368 of
				the Energy Policy Act of 2005 (42 U.S.C. 15926); and
												(II)the record of
				decision for the applicable corridor; and
												(iii)does not impair
				or restrict the uses of existing rights-of-way.
											(8)Consultation
				requiredBefore amending a corridor under paragraph (7)(B), the
				Secretary shall consult with all interested parties (including the persons
				identified in section 368(a) of the Energy Policy Act of 2005 (42 U.S.C.
				15926(a))), in accordance with applicable laws (including regulations).
									(f)OverflightsNothing
				in this title or the management plan restricts or precludes—
									(1)overflights
				(including low-level overflights) of military, commercial, and general aviation
				aircraft that can be seen or heard within the Monument;
									(2)the designation
				or creation of new units of special use airspace; or
									(3)the establishment
				of military flight training routes over the Monument.
									(g)Withdrawals
									(1)In
				generalSubject to valid existing rights and except as provided
				in paragraph (2), the Federal land and interests in Federal land included
				within the Monument are withdrawn from—
										(A)all forms of
				entry, appropriation, or disposal under the public land laws;
										(B)location, entry,
				and patent under the public land mining laws;
										(C)operation of the
				mineral leasing, geothermal leasing, and mineral materials laws; and
										(D)energy
				development and power generation.
										(2)ExchangeParagraph
				(1) does not apply to an exchange that the Secretary determines would further
				the protective purposes of the Monument.
									(h)Access to
				renewable energy facilities
									(1)In
				generalSubject to paragraph (2), the Secretary may allow new
				right-of-ways within the Monument to provide reasonable vehicular access to
				renewable energy project sites outside the boundaries of the Monument.
									(2)RestrictionsTo
				the maximum extent practicable, the rights-of-way shall be designed and sited
				to be consistent with the purposes of the Monument described in section
				1402(b).
									1405.Acquisition
				of land
								(a)In
				generalThe Secretary may acquire for inclusion in the Monument
				any land or interests in land within the boundary of the Monument owned by the
				State, units of local government, Indian tribes, or private individuals only
				by—
									(1)donation;
									(2)exchange with a
				willing party; or
									(3)purchase from a
				willing seller for fair market value.
									(b)Use of
				easementsTo the maximum extent practicable and only with the
				approval of the landowner, the Secretary may use permanent conservation
				easements to acquire an interest in land in the Monument rather than acquiring
				fee simple title to the land.
								(c)Incorporation
				of acquired land and interests in landAny land or interest in
				land within the boundaries of the Monument that is acquired by the United
				States after the date of enactment of this title shall be added to and
				administered as part of the Monument.
								(d)Donated and
				acquired land
									(1)In
				generalAll land within the boundary of the Monument donated to
				the United States or acquired using amounts from the land and water
				conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) before, on, or after the date of enactment of
				this title—
										(A)is withdrawn from
				mineral entry;
										(B)shall be managed
				in accordance with section 1904; and
										(C)shall be managed
				consistent with the purposes of the Monument described in section
				1402(b).
										(2)Effect on
				monumentLand within the boundary of the Monument that is
				contiguous to land donated to the United States or acquired using amounts from
				the land and water conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) shall be managed in a manner consistent with
				conservation purposes, subject to applicable law.
									1406.Advisory
				Committee
								(a)In
				generalThe Secretary shall establish an advisory committee for
				the Monument, the purpose of which is to advise the Secretary with respect to
				the preparation and implementation of the management plan required by section
				1403(g).
								(b)MembershipTo
				the extent practicable, the advisory committee shall include the following
				members, to be appointed by the Secretary:
									(1)A representative
				with expertise in natural science and research selected from a regional
				university or research institute.
									(2)A representative
				of the Department of Defense.
									(3)A representative
				of the California Natural Resources Agency.
									(4)A representative
				of each of San Bernardino and Riverside Counties, California.
									(5)A representative
				of each of the cities of Desert Hot Springs and Yucca Valley,
				California.
									(6)A representative
				of the Morongo Band of Mission Indians.
									(7)A representative
				of the Friends of Big Morongo Preserve.
									(8)A representative
				of the Wildlands Conservancy.
									(9)A representative
				of the Coachella Valley Mountains Conservancy.
									(10)A representative
				of the San Gorgonio Wilderness Association.
									(11)A representative
				of the Morongo Basin Community Services District.
									(12)A representative
				from each of the following recreational activities:
										(A)Off-highway
				vehicles.
										(B)Hunting.
										(C)Rockhounding.
										(c)Terms
									(1)In
				generalIn appointing members under paragraphs (1) through (12)
				of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate
				member that meets the qualifications described in each of those
				paragraphs.
									(2)Vacancy
										(A)Primary
				memberA vacancy on the advisory committee with respect to a
				primary member shall be filled by the applicable alternate member.
										(B)Alternate
				memberThe Secretary shall appoint a new alternate members in the
				event of a vacancy with respect to an alternate member of the advisory
				committee.
										(3)Termination
										(A)In
				generalThe term of all members of the advisory committee shall
				terminate on the termination of the advisory committee under subsection
				(g).
										(B)New advisory
				committeeAt the discretion of the Secretary, the Secretary may
				establish a new advisory committee on the termination of the advisory committee
				under subsection (g) to provide ongoing recommendations on the management of
				the Monument.
										(d)QuorumA
				quorum of the advisory committee shall consist of a majority of the primary
				members.
								(e)Chairperson and
				procedures
									(1)In
				generalThe advisory committee shall select a chairperson and
				vice chairperson from among the primary members of the advisory
				committee.
									(2)DutiesThe
				chairperson and vice chairperson selected under paragraph (1) shall establish
				any rules and procedures for the advisory committee that the chairperson and
				vice-chairperson determine to be necessary or desirable.
									(f)Service without
				compensationMembers of the advisory committee shall serve
				without pay.
								(g)TerminationThe
				advisory committee shall cease to exist on—
									(1)the date on which
				the management plan is officially adopted by the Secretary; or
									(2)at the discretion
				of the Secretary, a later date established by the Secretary.
									XVWilderness
							1501.Designation
				of wilderness areas
								(a)Designation of
				wilderness areas To be administered by the Bureau of Land
				ManagementIn accordance with
				the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the
				following land in the State is designated as wilderness areas and as components
				of the National Wilderness Preservation System:
									(1)Avawatz
				mountains wildernessCertain land in the Conservation Area
				administered by the Director of the Bureau of Land Management, comprising
				approximately 86,614 acres, as generally depicted on the map entitled
				Avawatz Mountains Proposed Wilderness and dated July 15, 2009,
				to be known as the Avawatz Mountains Wilderness.
									(2)Golden valley
				wildernessCertain land in the Conservation Area administered by
				the Director of the Bureau of Land Management, comprising approximately 21,633
				acres, as generally depicted on the map entitled Golden Valley Proposed
				Wilderness and dated July 15, 2009, which shall be considered to be
				part of the Golden Valley Wilderness.
									(3)Great falls
				basin wilderness
										(A)In
				generalCertain land in the Conservation Area administered by the
				Director of the Bureau of Land Management, comprising approximately 7,871
				acres, as generally depicted on the map entitled Great Falls Basin
				Proposed Wilderness and dated October 26, 2009, to be known as the
				Great Falls Basin Wilderness.
										(B)LimitationsDesignation
				of the wilderness under subparagraph (A) shall not establish a Class I Airshed
				under the Clean Air Act (42 U.S.C. 7401 et seq.).
										(4)Kingston range
				wildernessCertain land in the Conservation Area administered by
				the Bureau of Land Management, comprising approximately 53,321 acres, as
				generally depicted on the map entitled Kingston Range Proposed
				Wilderness Additions and dated July 15, 2009, which shall be considered
				to be a part of as the Kingston Range Wilderness.
									(5)Soda mountains
				wildernessCertain land in the Conservation Area, administered by
				the Bureau of Land Management, comprising approximately 79,376 acres, as
				generally depicted on the map entitled Soda Mountains Proposed
				Wilderness and dated October 26, 2009, to be known as the Soda
				Mountains Wilderness.
									(b)Designation of
				wilderness areas To be administered by the National Park ServiceIn accordance with the Wilderness Act (16
				U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1781, 1782), the following land in the State
				is designated as wilderness areas and as components of the National Wilderness
				Preservation System:
									(1)Death valley
				national park wilderness additionsCertain land in the
				Conservation Area administered by the Director of the National Park Service,
				comprising approximately 59,264 acres, as generally depicted on the map
				entitled Death Valley National Park Additions and dated October
				1, 2009, which shall be considered to be a part of the Death Valley National
				Park Wilderness.
									(2)Bowling alley
				wildernessCertain land in the Conservation Area administered by
				the Director of the Bureau of Land Management, comprising approximately 30,888
				acres, as generally depicted on the map entitled Death Valley National
				Park Proposed Wilderness Area, numbered 143/100080, and dated June
				2009, which shall be considered to be a part of the Death Valley National Park
				Wilderness.
									(c)Designation of
				wilderness area To be administered by the Forest Service
									(1)In
				generalIn accordance with
				the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the land
				in the State described in paragraph (2) is designated as a wilderness area and
				as a component of the National Wilderness Preservation System.
									(2)Description of
				landThe land referred to in paragraph (1) is certain land in the
				San Bernardino National Forest, comprising approximately 7,141 acres, as
				generally depicted on the map entitled Proposed Sand to Snow National
				Monument and dated October 26, 2009, which shall considered to be a
				part of the San Gorgonio Wilderness.
									1502.Management
								(a)Adjacent
				management
									(1)In
				GeneralNothing in this title creates any protective perimeter or
				buffer zone around the wilderness areas designated by section 1501.
									(2)Activities
				outside wilderness areas
										(A)In
				generalThe fact that an activity (including military activities)
				or use on land outside a wilderness area designated by section 1501 can be seen
				or heard within the wilderness area shall not preclude or restrict the activity
				or use outside the boundary of the wilderness area.
										(B)Effect on
				nonwilderness activities
											(i)In
				generalIn any permitting proceeding (including a review under
				the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.)) conducted with respect to a project
				described in clause (ii) that is formally initiated through a notice in the
				Federal Register before December 31, 2013, the consideration of any visual,
				noise, or other impacts of the project on a wilderness area designated by
				section 1501 shall be conducted based on the status of the area before
				designation as wilderness.
											(ii)Description of
				projectsA project referred to in clause (i) is a renewable
				energy project—
												(I)for which the
				Bureau of Land Management has received a right-of-way use application on or
				before the date of enactment of this Act; and
												(II)that is located
				outside the boundary of a wilderness area designated by section 1501.
												(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the wilderness areas.
									(4)Effect on
				military operationsNothing in this Act alters any authority of
				the Secretary of Defense to conduct any military operations at desert
				installations, facilities, and ranges of the State that are authorized under
				any other provision of law.
									(b)Maps; legal
				descriptions
									(1)In
				generalAs soon as practicable after the date of enactment of
				this title, the Secretary shall file a map and legal description of each
				wilderness area and wilderness addition designated by section 1501 with—
										(A)the Committee on
				Natural Resources of the House of Representatives; and
										(B)the Committee on
				Energy and Natural Resources of the Senate.
										(2)Force of
				lawA map and legal description filed under paragraph (1) shall
				have the same force and effect as if included in this title, except that the
				Secretary may correct errors in the maps and legal descriptions.
									(3)Public
				availabilityEach map and legal description filed under paragraph
				(1) shall be filed and made available for public inspection in the appropriate
				office of the Secretary.
									(c)AdministrationSubject
				to valid existing rights, the land designated as wilderness or as a wilderness
				addition by section 1501 shall be administered by the Secretary in accordance
				with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any
				reference in that Act to the effective date shall be considered to be a
				reference to the date of enactment of this title.
								1503.Release of
				wilderness study areas
								(a)FindingCongress
				finds that, for purposes of section 603 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area
				described in subsection (b) that is not designated as a wilderness area or
				wilderness addition by section 1501 or any other Act enacted before the date of
				enactment of this title has been adequately studied for wilderness.
								(b)Description of
				study areasThe study areas referred to in subsection (a)
				are—
									(1)the Cady
				Mountains Wilderness Study Area;
									(2)the Great Falls
				Basin Wilderness Study Area; and
									(3)the Soda
				Mountains Wilderness Study Area.
									(c)ReleaseAny
				portion of a wilderness study area described in subsection (b) that is not
				designated as a wilderness area or wilderness addition by section 1501 is no
				longer subject to section 603(c) of the Federal Land Policy and Management Act
				of 1976 (43 U.S.C. 1782(c)).
								XVIDesignation of
				special management area
							1601.DefinitionsIn this title:
								(1)Management
				areaThe term Management Area means the Vinagre Wash
				Special Management Area.
								(2)MapThe
				term map means the map entitled Vinagre Wash Special
				Management Area-Proposed and dated November 10, 2009.
								(3)Public
				landThe term public land has the meaning given the
				term public lands in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702).
								(4)SecretaryThe
				term Secretary means the Secretary of the Interior.
								1602.Establishment
				of the Vinagre Wash Special Management Area
								(a)EstablishmentThere
				is established the Vinagre Wash Special Management Area in the State, to be
				managed by the El Centro Field Office and the Yuma Field Office of the Bureau
				of Land Management.
								(b)PurposeThe
				purpose of the Management Area is to conserve, protect, and enhance—
									(1)the plant and
				wildlife values of the Management Area; and
									(2)the outstanding
				and nationally significant ecological, geological, scenic, recreational,
				archaeological, cultural, historic, and other resources of the Management
				Area.
									(c)BoundariesThe
				Management Area shall consist of the public land in Imperial County,
				California, comprising approximately 74,714 acres, as generally depicted on the
				map.
								(d)Map; legal
				description
									(1)In
				generalAs soon as practicable, but not later than 3 years, after
				the date of enactment of this title, the Secretary shall submit a map and legal
				description of the Management Area to—
										(A)the Committee on
				Natural Resources of the House of Representatives; and
										(B)the Committee on
				Energy and Natural Resources of the Senate.
										(2)EffectThe
				map and legal description submitted under paragraph (1) shall have the same
				force and effect as if included in this title, except that the Secretary may
				correct any errors in the map and legal description.
									(3)AvailabilityCopies
				of the map submitted under paragraph (1) shall be on file and available for
				public inspection in—
										(A)the Office of the
				Director of the Bureau of Land Management; and
										(B)the appropriate
				office of the Bureau of Land Management in the State.
										1603.Management
								(a)In
				generalThe Secretary shall allow hiking, camping, hunting, and
				sightseeing and the use of motorized vehicles, mountain bikes, and horses on
				designated routes in the Management Area in a manner that—
									(1)is consistent
				with the purpose of the Management Area described in section 1602(b);
									(2)ensures public
				health and safety; and
									(3)is consistent
				with applicable law.
									(b)Off-Highway
				vehicle use
									(1)In
				generalSubject to paragraphs (2) and (3) and all other
				applicable laws, the use of off-highway vehicles shall be permitted on routes
				in the Management Area generally depicted on the map.
									(2)ClosureThe
				Secretary may temporarily close or permanently reroute a portion of a route
				described in paragraph (1)—
										(A)to prevent, or
				allow for restoration of, resource damage;
										(B)to protect tribal
				cultural resources, including the resources identified in the tribal cultural
				resources management plan developed under section 1905(c);
										(C)to address public
				safety concerns; or
										(D)as otherwise
				required by law.
										(3)Designation of
				additional routesDuring the 3–year period beginning on the date
				of enactment of this title, the Secretary—
										(A)shall accept
				petitions from the public regarding additional routes for off-highway vehicles;
				and
										(B)may designate
				additional routes that the Secretary determines—
											(i)would provide
				significant or unique recreational opportunities; and
											(ii)are consistent
				with the purposes of the Management Area.
											(c)WithdrawalSubject
				to valid existing rights, all Federal land within the Management Area is
				withdrawn from—
									(1)all forms of
				entry, appropriation, or disposal under the public land laws;
									(2)location, entry,
				and patent under the mining laws; and
									(3)right-of-way,
				leasing, or disposition under all laws relating to—
										(A)minerals;
				or
										(B)solar, wind, and
				geothermal energy.
										(d)No
				buffersThe establishment of the Management Area shall
				not—
									(1)create a
				protective perimeter or buffer zone around the Management Area; or
									(2)preclude uses or
				activities outside the Management Area that are permitted under other
				applicable laws, even if the uses or activities are prohibited within the
				Management Area.
									(e)Notice of
				available routesThe Secretary shall ensure that visitors to the
				Management Area have access to adequate notice relating to the availability of
				designated routes in the Management Area through—
									(1)the placement of
				appropriate signage along the designated routes;
									(2)the distribution
				of maps, safety education materials, and other information that the Secretary
				determines to be appropriate; and
									(3)restoration of
				areas that are not designated as open routes, including vertical
				mulching.
									(f)StewardshipThe
				Secretary, in consultation with Indian tribes and other interests, shall
				develop a program to provide opportunities for monitoring and stewardship of
				the Management Area to minimize environmental impacts and prevent resource
				damage from recreational use, including volunteer assistance with—
									(1)route
				signage;
									(2)restoration of
				closed routes;
									(3)protection of
				Management Area resources; and
									(4)recreation
				education.
									(g)Protection of
				tribal cultural resourcesNot later than 2 years after the date
				of enactment of this title, the Secretary, in accordance with the National
				Historic Preservation Act (16 U.S.C. 470 et seq.) and any other applicable law,
				shall—
									(1)prepare and
				complete a tribal cultural resources survey of the Management Area; and
									(2)consult with the
				Quechan Indian Nation and other Indian tribes demonstrating ancestral,
				cultural, or other ties to the resources within the Management Area on the
				development and implementation of the tribal cultural resources survey under
				paragraph (1).
									1604.Potential
				wilderness
								(a)Protection of
				wilderness character
									(1)In
				generalThe Secretary shall manage the Federal land in the
				Management Area described in paragraph (2) in a manner that preserves the
				character of the land for the eventual inclusion of the land in the National
				Wilderness Preservation System.
									(2)Description of
				landThe Federal land described in this paragraph is—
										(A)the approximately
				9,160 acres of land, as generally depicted on the map entitled Indian
				Pass Wilderness Additions-Proposed and dated November 10, 2009;
										(B)the approximately
				17,436 acres of land, as generally depicted on the map entitled Milpitas
				Wash Wilderness Area-Proposed and dated November 10, 2009;
										(C)the approximately
				13,647 acres of land, as generally depicted on the map entitled Buzzard
				Peak Wilderness Area-Proposed and dated November 10, 2009; and
										(D)the approximately
				8,090 acres of land, as generally depicted on the map entitled Palo
				Verde Mountain Wilderness Additions-Proposed and dated November 10,
				2009.
										(3)Use of
				land
										(A)Military
				usesThe Secretary shall manage the Federal land in the
				Management Area described in paragraph (2) in a manner that is consistent with
				the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may
				authorize use of the land by the Secretary of the Navy for Naval Special
				Warfare Tactical Training, including long-range small unit training and
				navigation, vehicle concealment, and vehicle sustainment training, in
				accordance with applicable Federal laws.
										(B)Prohibited
				usesThe following shall be prohibited on the Federal land
				described in paragraph (2):
											(i)Permanent
				roads.
											(ii)Commercial
				enterprises.
											(iii)Except as
				necessary to meet the minimum requirements for the administration of the
				Federal land and to protect public health and safety—
												(I)the use of
				mechanized vehicles; and
												(II)the
				establishment of temporary roads.
												(4)Wilderness
				designation
										(A)In
				generalThe Federal land described in paragraph (2) shall be
				designated as wilderness and as a component of the National Wilderness
				Preservation System on the date on which the Secretary, in consultation with
				the Secretary of Defense, publishes a notice in the Federal Register that all
				activities on the Federal land that are incompatible with the Wilderness Act
				(16 U.S.C. 1131 et seq.) have terminated.
										(B)DesignationOn
				designation of the Federal land under clause (i)—
											(i)the land
				described in paragraph (2)(A) shall be incorporated in, and shall be considered
				to be a part of, the Indian Pass Wilderness;
											(ii)the land
				described in paragraph (2)(B) shall be designated as the Milpitas Wash
				Wilderness;
											(iii)the land
				described in paragraph (2)(C) shall be designated as the Buzzard Peak
				Wilderness; and
											(iv)the land
				described in paragraph (2)(D) shall be incorporated in, and shall be considered
				to be a part of, the Palo Verde Mountains Wilderness.
											(b)Administration
				of wildernessSubject to valid existing rights, the land
				designated as wilderness or as a wilderness addition by this title shall be
				administered by the Secretary in accordance with this Act and the Wilderness
				Act (16 U.S.C. 1131 et seq.).
								XVIINational Park
				System additions
							1701.Death Valley
				National Park boundary revision
								(a)In
				generalThe boundary of Death Valley National Park is adjusted to
				include—
									(1)the approximately
				33,041 acres of Bureau of Land Management land abutting the southern end of the
				Death Valley National Park that lies between Death Valley National Park to the
				north and Ft. Irwin Military Reservation to the south and which runs
				approximately 34 miles from west to east, as depicted on the map entitled
				Death Valley National Park Proposed Boundary Addition, numbered
				143/100,080, and dated June 2009;
									(2)the approximately
				6,379 acres of Bureau of Land Management land in Inyo County, California,
				located in the northeast area of Death Valley National Park that is within, and
				surrounded by, land under the jurisdiction of the Director of the National Park
				Service, as depicted on the map entitled Proposed Crater Mine Area
				Addition to Death Valley National Park, numbered 143/100,079, and dated
				June 2009; and
									(3)(A)on transfer of title to
				the private land to the National Park Service, the approximately 280 acres of
				private land in Inyo County, California, located adjacent to the southeastern
				boundary of Death Valley National Park, as depicted on the map entitled
				Proposed Ryan Camp Addition to Death Valley National Park,
				numbered 143/100,097, and dated June 2009; and
										(B)the approximately 1,040 acres of
				Bureau of Land Management land contiguous to the private land described in
				subparagraph (A), as depicted on the map entitled Proposed Ryan Camp
				Addition to Death Valley National Park, numbered 143/100,097, and dated
				June 2009.
										(b)Availability of
				mapThe maps described in paragraphs (1), (2), and (3) of
				subsection (a) shall be on file and available for public inspection in the
				appropriate offices of the National Park Service.
								(c)AdministrationThe
				Secretary of the Interior (referred to in this section as the
				Secretary) shall—
									(1)administer any
				land added to Death Valley National Park under subsection (a)—
										(A)as part of Death
				Valley National Park; and
										(B)in accordance
				with applicable laws (including regulations); and
										(2)not later than
				180 days after the date of enactment of this title, develop a memorandum of
				understanding with Inyo County, California, permitting ongoing access and use
				to existing gravel pits along Saline Valley Road within Death Valley National
				Park for road maintenance and repairs in accordance with applicable laws
				(including regulations).
									1702.Mojave
				National Preserve
								(a)In
				generalThe boundary of the Mojave National Preserve is adjusted
				to include—
									(1)the 29,221 acres
				of Bureau of Land Management land that is surrounded by the Mojave National
				Preserve to the northwest, west, southwest, south, and southeast and by the
				Nevada State line on the northeast boundary, as depicted on the map entitled
				Proposed Castle Mountain Addition to the Mojave National
				Preserve, numbered 170/100,075, and dated August 2009; and
									(2)the 25 acres of
				Bureau of Land Management land in Baker, California, as depicted on the map
				entitled Mojave National Preserve–Proposed Boundary Addition,
				numbered 170/100,199, and dated August 2009.
									(b)Availability of
				mapsThe maps described in subsection (a) shall be on file and
				available for public inspection in the appropriate offices of the National Park
				Service.
								(c)AdministrationThe
				Secretary shall administer any land added to Mojave National Preserve under
				subsection (a)—
									(1)as part of the
				Mojave National Preserve; and
									(2)in accordance
				with applicable laws (including regulations).
									1703.Joshua Tree
				National Park boundary revision
								(a)In
				generalThe boundary of the Joshua Tree National Park is adjusted
				to include the 2,879 acres of land managed by Director of the Bureau of Land
				Management that are contiguous at several different places to the northern
				boundaries of Joshua Tree National Park in the northwest section of the Park,
				as depicted on the map entitled Joshua Tree National Park Proposed
				Boundary Additions, numbered 156/100,007, and dated June 2009.
								(b)Availability of
				mapThe map described in subsection (a) and the map depicting the
				25 acres described in subsection (c)(2) shall be on file and available for
				public inspection in the appropriate offices of the National Park
				Service.
								(c)Administration
									(1)In
				generalThe Secretary shall administer any land added to the
				Joshua Tree National Park under subsection (a) and the additional land
				described in paragraph (2)—
										(A)as part of Joshua
				Tree National Park; and
										(B)in accordance
				with applicable laws (including regulations).
										(2)Description of
				additional landThe additional land referred to in paragraph (1)
				is the 25 acres of land—
										(A)depicted on the
				map entitled Joshua Tree National Park Boundary Adjustment Map,
				numbered 156/80,049, and dated April 1, 2003;
										(B)added to Joshua
				Tree National Park by the notice of the Department Interior of August 28, 2003
				(68 Fed. Reg. 51799); and
										(C)more particularly
				described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San
				Bernardino Meridian.
										1704.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				title.
							XVIIIOff-highway
				vehicle recreation areas
							1801.Designation
				of off-highway vehicle recreation areas
								(a)DesignationIn
				accordance with the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource
				management plans developed under this title and subject to valid existing
				rights, the following land within the Conservation Area in San Bernardino
				County, California, is designated as Off-Highway Vehicle Recreation
				Areas:
									(1)El mirage
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 25,600
				acres, as generally depicted on the map entitled El Mirage Off-Highway
				Vehicle Recreation Area and dated July 15, 2009, which shall be known
				as the El Mirage Off-Highway Vehicle Recreation Area.
									(2)Johnson valley
				off-highway vehicle recreation area
										(A)In
				generalCertain Bureau of Land Management land in the
				Conservation Area, comprising approximately 180,000 acres, as generally
				depicted on the map entitled Johnson Valley Off-Highway Vehicle
				Recreation Area and dated July 15, 2009, which shall be known as the
				Johnson Valley Off-Highway Vehicle Recreation Area.
										(B)Exclusions
											(i)In
				generalSubject to clause (iii), the land described in clause
				(ii) shall be excluded from the Johnson Valley Off-Highway Vehicle Recreation
				Area to permit the Secretary of the Navy to study the land for—
												(I)withdrawal in
				accordance with the Act of February 28, 1958 (43 U.S.C. 155 et seq.);
				and
												(II)potential
				inclusion in the Marine Corps Air Ground Combat Center at Twentynine Palms,
				California, for national defense purposes.
												(ii)Study
				areaThe land referred to in clause (i) is the land that—
												(I)is described
				in—
													(aa)the notice of
				the Bureau of Land Management of September 15, 2008 entitled Notice of
				Proposed Legislative Withdrawal and Opportunity for Public Meeting;
				California (73 Fed. Reg. 53269); or
													(bb)any subsequent
				notice in the Federal Register that is related to the notice described in item
				(aa); and
													(II)has been
				segregated by the Director of the Bureau of Land Management.
												(iii)Incorporation
				in off-highway vehicle recreation areaAfter action by the
				Secretary of Defense and Congress regarding the withdrawal under subparagraph
				(A), any land within the study area that is not withdrawn shall be incorporated
				into the Johnson Valley Off-Highway Vehicle Recreation Area.
											(C)Joint use of
				certain landThe Secretary of Defense shall consider a potential
				joint use area within the Johnson Valley Off-Highway Vehicle Recreation Area as
				part of the environmental impact statement of the Department of Defense that
				would allow for continued recreational opportunities on the joint use area
				during periods in which—
											(i)the joint use
				area is not needed for military training activities; and
											(ii)public safety
				can be ensured.
											(D)Military access
				for administrative purposesIn cooperation with the Secretary of
				the Interior, the Secretary of the Navy may, after notifying the Secretary of
				the Interior, access the Johnson Valley Off-Highway Vehicle Recreation Area for
				national defense purposes supporting military training (including military
				range management and exercise control activities).
										(3)Rasor
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 22,400
				acres, as generally depicted on the map entitled Rasor Off-Highway
				Vehicle Recreation Area and dated July 15, 2009, which shall be known
				as the Rasor Off-Highway Vehicle Recreation Area.
									(4)Spangler hills
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 62,080
				acres, as generally depicted on the map entitled Spangler Hills
				Off-Highway Vehicle Recreation Area and dated July 15, 2009, which
				shall be known as the Spangler Off-Highway Vehicle Recreation
				Area.
									(5)Stoddard valley
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 54,400
				acres, as generally depicted on the map entitled Stoddard Valley
				Off-Highway Vehicle Recreation Area and dated July 15, 2009, which
				shall be known as the Stoddard Valley Off-Highway Vehicle Recreation
				Area.
									(b)PurposeThe
				purpose of the off-highway vehicle recreation areas designated under subsection
				(a) is to preserve and enhance the recreational opportunities within the
				Conservation Area (including opportunities for off-highway vehicle recreation),
				while conserving the wildlife and other natural resource values of the
				Conservation Area.
								(c)Maps and
				descriptions
									(1)Preparation and
				submissionAs soon as practicable after the date of enactment of
				this title, the Secretary shall file a map and legal description of each
				off-highway vehicle recreation area designated by subsection (a) with—
										(A)the Committee on
				Natural Resources of the House of Representatives; and
										(B)the Committee on
				Energy and Natural Resources of the Senate.
										(2)Legal
				effectThe map and legal descriptions of the off-highway vehicle
				recreation areas filed under paragraph (1) shall have the same force and effect
				as if included in this title, except that the Secretary may correct errors in
				the map and legal descriptions.
									(3)Public
				availabilityEach map and legal description filed under paragraph
				(1) shall be filed and made available for public inspection in the appropriate
				offices of the Bureau of Land Management.
									(d)Use of the
				land
									(1)Recreational
				activities
										(A)In
				generalThe Secretary shall continue to authorize, maintain, and
				enhance the recreational uses of the off-highway vehicle recreation areas
				designated by subsection (a), including off-highway recreation, hiking,
				camping, hunting, mountain biking, sightseeing, rockhounding, and horseback
				riding, as long as the recreational use is consistent with this section and any
				other applicable law.
										(B)Off-highway
				vehicle and off-highway recreationTo the extent consistent with
				applicable Federal law (including regulations) and this section, any authorized
				recreation activities and use designations in effect on the date of enactment
				of this title and applicable to the off-highway vehicle recreation areas
				designated by subsection (a) shall continue, including casual off-highway
				vehicular use, racing, competitive events, rock crawling, training, and other
				forms of off-highway recreation.
										(2)Wildlife
				guzzlersWildlife guzzlers shall be allowed in the off-highway
				vehicle recreation areas designated by subsection (a) in accordance with
				applicable Bureau of Land Management guidelines.
									(3)Prohibited
				usesResidential and commercial development (including
				development of mining and energy facilities, but excluding transmission line
				rights-of-way and related telecommunication facilities) shall be prohibited in
				the off-highway vehicle recreation areas designated by subsection (a) if the
				Secretary determines that the development is incompatible with the purpose
				described in subsection (b).
									(e)Administration
									(1)In
				generalThe Secretary shall administer the off-highway vehicle
				recreation areas designated by subsection (a) in accordance with—
										(A)this
				title;
										(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
										(C)any other
				applicable laws (including regulations).
										(2)Management
				plan
										(A)In
				generalAs soon as practicable, but not later than 3 years after
				the date of enactment of this title, the Secretary shall—
											(i)amend existing
				resource management plans applicable to the land designated as off-highway
				vehicle recreation areas under subsection (a); or
											(ii)develop new
				management plans for each off-highway vehicle recreation area designated under
				that subsection.
											(B)RequirementsAll
				new or amended plans under subparagraph (A) shall be designed to preserve and
				enhance safe off-highway vehicle and other recreational opportunities within
				the applicable recreation area consistent with—
											(i)the purpose
				described in subsection (b); and
											(ii)any applicable
				laws (including regulations).
											(C)Interim
				plansPending completion of a new management plan under
				subparagraph (A), the existing resource management plans shall govern the use
				of the applicable off-highway vehicle recreation area.
										(f)Study
									(1)In
				generalAs soon as practicable, but not later than 2 years, after
				the date of enactment of this title, the Secretary shall complete a study to
				identify Bureau of Land Management land adjacent to the off-highway vehicle
				recreation areas designated by subsection (a) that is suitable for addition to
				the off-highway vehicle recreation areas.
									(2)RequirementsIn
				preparing the study under paragraph (1), the Secretary shall—
										(A)seek input from
				stakeholders, including—
											(i)the State;
											(ii)San Bernardino
				County, California;
											(iii)the
				public;
											(iv)recreational
				user groups; and
											(v)conservation
				organizations;
											(B)explore the
				feasibility of expanding the southern boundary of the off-highway vehicle
				recreation area described in subsection (a)(4) to include previously disturbed
				land;
										(C)identify and
				exclude from consideration any land that—
											(i)is managed for
				conservation purposes;
											(ii)may be suitable
				for renewable energy development; or
											(iii)may be
				necessary for energy transmission; and
											(D)not recommend or
				approve expansion areas that collectively would exceed the total acres
				administratively designated for off-highway recreation within the Conservation
				Area as of the date of enactment of this title.
										(3)Applicable
				lawThe Secretary shall consider the information and
				recommendations of the study completed under paragraph (1) to determine the
				impacts of expanding off-highway vehicle recreation areas designated by
				subsection (a) on the Conservation Area, in accordance with—
										(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
										(B)the Endangered
				Species Act of 1973 (16 U.S.C. 1531 et seq.); and
										(C)any other
				applicable law.
										(4)Submission to
				congressOn completion of the study under paragraph (1), the
				Secretary shall submit the study to—
										(A)the Committee on
				Natural Resources of the House of Representatives; and
										(B)the Committee on
				Energy and Natural Resources of the Senate.
										(5)Authorization
				for expansion
										(A)In
				generalOn completion of the study under paragraph (1) and in
				accordance with all applicable laws (including regulations), the Secretary
				shall authorize the expansion of the off-highway vehicle recreation areas
				recommended under the study.
										(B)ManagementAny
				land within the expanded areas under subparagraph (A) shall be managed in
				accordance with this section.
										XIXMiscellaneous
							1901.State land
				transfers and exchanges
								(a)Transfer of
				land to Anza-Borrego Desert State Park
									(1)In
				generalOn termination of all mining claims to the land described
				in paragraph (2), the Secretary shall transfer the land described in that
				paragraph to the State.
									(2)Description of
				landThe land referred to in paragraph (1) is certain Bureau of
				Land Management land in San Diego County, California, comprising approximately
				934 acres, as generally depicted on the 2 maps entitled Anza-Borrego
				Desert State Park Additions-Table Mountain Wilderness Study Area and
				dated July 15, 2009.
									(3)Management
										(A)In
				generalThe land transferred under paragraph (1) shall be managed
				in accordance with the provisions of the California Wilderness Act (California
				Public Resources Code sections 5093.30–5093.40).
										(B)WithdrawalSubject
				to valid existing rights, the land transferred under paragraph (1) is withdrawn
				from—
											(i)all forms of
				entry, appropriation, or disposal under the public land laws;
											(ii)location, entry,
				and patent under the mining laws; and
											(iii)disposition
				under all laws relating to mineral and geothermal leasing.
											(C)ReversionIf
				the State ceases to manage the land transferred under paragraph (1) as part of
				the State Park System or in a manner inconsistent with the California
				Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the
				land shall revert to the Secretary, to be managed as a Wilderness Study
				Area.
										(b)Land
				exchanges
									(1)In
				generalThe Secretary shall, in consultation and cooperation with
				the California State Lands Commission (referred to in this section as the
				Commission), develop a process to exchange isolated parcels of
				State land within the Conservation Area for Federal land located in the
				Conservation Area or other Federal land in the State that—
										(A)is consistent
				with the plans described in paragraph (2); and
										(B)ensures that the
				conservation goals and objectives identified in those plans are not adversely
				impacted.
										(2)Description of
				plansThe plans referred to in paragraph (1) are—
										(A)the California
				Desert Renewable Energy Conservation Plan;
										(B)the California
				Desert Conservation Area Plan;
										(C)the Northern and
				Eastern Colorado Desert Plan; and
										(D)any other
				applicable plans.
										(3)RequirementsThe
				process developed under paragraph (1) shall—
										(A)apply to all
				State land within the Conservation Area that is under the jurisdiction of the
				Commission;
										(B)prioritize the
				elimination of State land from units of the National Park System, national
				monuments, and wilderness areas;
										(C)provide the
				Commission with consolidated land holdings sufficient to make the land viable
				for commercial or recreation uses, including renewable energy development,
				off-highway vehicle recreation, or State infrastructure or resource
				needs;
										(D)establish methods
				to ensure that—
											(i)not later than 1
				year after the date of enactment of this title, the Secretary and the
				Commission complete an inventory of Federal land and State land in the
				Conservation Area under the jurisdiction of the Secretary and the Commission,
				respectively, and any other Federal land and property outside the Conservation
				Area that is determined to be suitable for exchange consistent with paragraph
				(1);
											(ii)there is a
				public comment period of not less than 90 days with respect to—
												(I)the inventory of
				land under clause (i); and
												(II)any proposed
				land exchange under this section that involves more than 5,000 acres of Federal
				land;
												(iii)in preparing
				the inventory of Federal land suitable for exchange under clause (i), the
				Secretary shall use best efforts to give priority to—
												(I)land that has the
				potential for commercial development, including renewable energy development,
				such as wind and solar energy development;
												(II)the land
				described in section 707(b)(2); and
												(III)land located
				outside the boundaries of the Conservation Area (including closed military base
				land and land identified as surplus by the Administrator of the General
				Services Administration) to avoid, to the maximum extent feasible, conflicts
				with conservation of desert land;
												(iv)the inventory
				under clause (i) is updated annually by the Secretary and resubmitted to the
				Commission; and
											(v)the land
				exchanges are completed by the date that is 10 years after the date of
				enactment of this title; and
											(E)provide for the
				submission of annual reports to Congress that—
											(i)describe any
				progress or impediments to accomplishing the goal described in subparagraph
				(D)(v); and
											(ii)any
				recommendations for legislation to accomplish the goal.
											(4)ValuationNotwithstanding
				paragraphs (2) through (5) of subsection (d) of section 206 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1716(d)), if, within 180 days
				after the submission of an appraisal under subsection (d)(1) of that section,
				the Secretary and the Commission cannot agree to accept the findings of the
				appraisal—
										(A)the Secretary and
				the Commission shall mutually agree to employ a process of bargaining or some
				other process to determine the values of the land involved in the
				exchange;
										(B)the appraisal
				shall be submitted to an arbiter appointed by the Secretary from a list of
				arbitrators submitted to the Secretary by the American Arbitration Association
				for arbitration; and
										(C)although the
				decision of the arbiter under subparagraph (B) shall be nonbinding, the
				decision may be used by the Secretary and the Commission as a valid appraisal
				for—
											(i)a
				period of 2 years; and
											(ii)on mutual
				agreement of the Secretary and the Commission, an additional 2-year period;
				or
											(D)on mutual
				agreement of the Secretary and the Commission, the valuation process shall be
				suspended or modified.
										(5)Treatment of
				land use restrictions and pending applicationsFor the purposes
				of this title—
										(A)the Secretary
				shall not exclude parcels from exchanges because the parcels are subject to
				designations or pending land use applications, including applications for the
				development of renewable energy;
										(B)all Federal land
				and State land proposed for exchange or sale shall be valued—
											(i)according to fair
				market value;
											(ii)in accordance
				with section 206(d) of the Federal Land Policy and Management Act of 1976 (43
				U.S.C. 1716(d)); and
											(iii)without regard
				to—
												(I)pending land use
				applications;
												(II)renewable energy
				designations; or
												(III)any land use
				restrictions on adjacent land.
												(6)Cooperation
				agreementsThe Secretary may—
										(A)enter into such
				joint agreements with the General Services Administration and the Commission as
				the Secretary determines to be necessary to facilitate land exchanges,
				including agreements that establish accounting mechanisms—
											(i)to be used for
				tracking the differential in dollar value of land conveyed in a series of
				transactions; and
											(ii)that,
				notwithstanding part 2200 of title 43, Code of Federal Regulations (or
				successor regulations), may carry outstanding cumulative credit balances until
				the completion of the land exchange process developed under paragraph (1);
				and
											(B)to the extent
				that the agreement does not conflict with this section, continue using the
				agreement entitled Memorandum of Agreement Between California State
				Lands Commission, General Services Administration, and the Department of the
				Interior Regarding: Implementation of the California Desert Protection
				Act, which became effective on November 7, 1995.
										(7)Existing
				lawExcept as otherwise provided in this section, nothing in this
				section supersede or limits section 707.
									(8)State land
				leases
										(A)In
				generalThe Secretary shall manage any State land described in
				subparagraph (B) in accordance with the terms and conditions of the applicable
				State lease agreement for the duration of the lease, subject to applicable laws
				(including regulations).
										(B)Description of
				State landThe State land referred to in subparagraph (A) is any
				State land within the Conservation Area that is subject to a lease or permit on
				the date of enactment of this title that is transferred to the Federal
				Government.
										(C)Expiration of
				leaseOn the expiration of a State lease referred to in
				subparagraph (A), the Secretary shall provide lessees with the opportunity to
				seek Federal permits to continue the existing use of the State land without
				further action otherwise required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.).
										(D)Applicable
				lawExcept as otherwise provided in this section, any State land
				transferred to the United States under this section shall be managed in
				accordance with all laws (including regulations) and rules applicable to the
				public land adjacent to the transferred State land.
										(c)Twentynine
				Palms Marine Corp Base
									(1)In
				generalThe Secretary and the Secretary of Defense, in
				consultation and in cooperation with the California State Lands Commission,
				shall develop a process to purchase or exchange parcels of State land within
				the area of expansion and land use restrictions planned for the Twentynine
				Palms Marine Corp Base.
									(2)RequirementsThe
				process developed under paragraph (1) for exchanged parcels of State land shall
				provide the California State Lands Commission with consolidated land holdings
				sufficient to make the land viable for commercial or recreational uses,
				including renewable energy development, off-highway vehicle recreation, or
				State infrastructure or resource needs.
									(3)Applicable
				lawAn exchange of land under this subsection shall be subject to
				the requirements of subsection (b).
									(d)Holtville
				Airport, Imperial County
									(1)In
				generalOn the submission of an application by Imperial County,
				California, the Secretary of Transportation shall, in accordance with section
				47125 of title 49, United States Code, and section 2641.1 of title 43, Code of
				Federal Regulations (or successor regulations) seek a conveyance from the
				Secretary of approximately 3,500 acres of Bureau of Land Management land
				adjacent to the Imperial County Holtville Airport (L04) for the purposes of
				airport expansion.
									(2)SegregationThe
				Secretary (acting through the Director of the Bureau of Land Management) shall,
				with respect to the land to be conveyed under paragraph (1)—
										(A)segregate the
				land; and
										(B)prohibit the
				appropriation of the land until—
											(i)the date on which
				a notice of realty action terminates the application; or
											(ii)the date on
				which a document of conveyance is published.
											(e)Needles Solar
				Reserve, San Bernardino County
									(1)In
				generalThe Secretary shall grant to the Commission a right of
				first refusal to exchange the State land described in paragraph (2) for Bureau
				of Land Management land identified for disposal.
									(2)Secondary right
				of refusalIf the Commission declines to exchange State land for
				Bureau of Land Management land identified for disposal within the city limits
				of Needles, California, the City of Needles shall have a secondary right of
				refusal to acquire the land.
									1902.Military
				activitiesNothing in this
				Act—
								(1)restricts or
				precludes Department of Defense motorized access by land or air—
									(A)to respond to an
				emergency within a wilderness area designated by this Act; or
									(B)to control access
				to the emergency site;
									(2)prevents
				nonmechanized military training activities previously conducted on wilderness
				areas designated by this title that are consistent with—
									(A)the Wilderness
				Act (16 U.S.C. 1131 et seq.); and
									(B)all applicable
				laws (including regulations);
									(3)restricts or
				precludes low-level overflights of military aircraft over the areas designated
				as wilderness, national monuments, special management areas, or recreation
				areas by this Act, including military overflights that can be seen or heard
				within the designated areas;
								(4)restricts or
				precludes flight testing and evaluation in the areas described in paragraph
				(3); or
								(5)restricts or
				precludes the designation or creation of new units of special use airspace, or
				the establishment of military flight training routes, over the areas described
				in paragraph (3).
								1903.Climate
				change and wildlife corridors
								(a)In
				generalThe Secretary shall—
									(1)assess the
				impacts of climate change on the Conservation Area; and
									(2)establish
				policies and procedures to ensure the preservation of wildlife corridors and
				facilitate species migration likely to occur due to climate change.
									(b)Study
									(1)In
				generalAs soon as practicable, but not later than 2 years, after
				the date of enactment of this title, the Secretary shall complete a study
				regarding the impact of global climate change on the Conservation Area.
									(2)ComponentsThe
				study under paragraph (1) shall—
										(A)identify the
				species migrating, or likely to migrate, due to climate change;
										(B)examine the
				impacts and potential impacts of climate change on—
											(i)plants, insects,
				and animals;
											(ii)soil;
											(iii)air
				quality;
											(iv)water quality
				and quantity; and
											(v)species migration
				and survival;
											(C)identify critical
				wildlife and species migration corridors recommended for preservation;
				and
										(D)include
				recommendations for ensuring the biological connectivity of public land managed
				by the Secretary and the Secretary of Defense throughout the Conservation
				Area.
										(3)Rights-of-wayThe
				Secretary shall consider the information and recommendations of the study under
				paragraph (1) to determine the individual and cumulative impacts of
				rights-of-way for projects in the Conservation Area, in accordance with—
										(A)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
										(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.); and
										(C)any other
				applicable law.
										(c)Land management
				plansThe Secretary shall incorporate into all land management
				plans applicable to the Conservation Area the findings and recommendations of
				the study completed under subsection (b).
								1904.Prohibited
				uses of donated and acquired land
								(a)DefinitionsIn
				this section:
									(1)Acquired
				landThe term acquired land means any land acquired
				for the Conservation Area using amounts from the Land and Water Conservation
				Fund established under section 2 of the Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–5).
									(2)Donated
				landThe term donated land means any private land
				donated to the United States for conservation purposes in the Conservation
				Area.
									(3)DonorThe
				term donor means an individual or entity that donates private land
				within the Conservation Area to the United States.
									(4)SecretaryThe
				term Secretary means the Secretary of the Interior, acting through
				the Director of the Bureau of Land Management.
									(b)ProhibitionsExcept
				as provided in subsection (c), there shall be prohibited with respect to
				donated land or acquired land—
									(1)disposal;
				or
									(2)any land use
				authorization that would result in appreciable damage or disturbance to the
				public lands, including—
										(A)rights-of-way;
										(B)leases;
										(C)livestock
				grazing;
										(D)infrastructure
				development;
										(E)mineral
				entry;
										(F)off-highway
				vehicle use, except on—
											(i)designated
				routes;
											(ii)off-highway
				vehicle areas designated by law; and
											(iii)administratively-designated
				open areas; and
											(G)any other
				activities that would create impacts contrary to the conservation purposes for
				which the land was donated or acquired.
										(c)Exceptions
									(1)Authorization
				by secretarySubject to paragraph (2), the Secretary may
				authorize limited exceptions to prohibited uses of donated land or acquired
				land in the Conservation Area if—
										(A)an applicant has
				submitted a right-of-way use application to the Bureau of Land Management
				proposing renewable energy development on the donated land or acquired land on
				or before December 1, 2009; or
										(B)after the
				completion of an analysis under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including
				full public participation in the analysis, the Secretary has determined
				that—
											(i)the use of the
				donated land or acquired land is in the public interest;
											(ii)the impacts of
				the use are fully and appropriately mitigated; and
											(iii)the land was
				donated or acquired on or before December 1, 2009.
											(2)Conditions
										(A)In
				generalIf the Secretary grants an exception to the prohibition
				under paragraph (1), the Secretary shall require the permittee to acquire and
				donate comparable private land to the United States to mitigate the use.
										(B)ApprovalThe
				private land to be donated under subparagraph (A) shall be approved by the
				Secretary after consultation, to the maximum extent practicable, with the donor
				of the private land proposed for non-conservation uses.
										(d)Existing
				agreementsNothing in this section affects permitted or
				prohibited uses of donated land or acquired land in the Conservation Area
				established in any easements, deed restrictions, memoranda of understanding, or
				other agreements in existence on the date of enactment of this title.
								(e)Deed
				restrictionsThe Secretary may accept deed restrictions requested
				by donors for land donated to the United States within the Conservation Area
				after the date of enactment of this title.
								1905.Tribal uses
				and interests
								(a)AccessThe Secretary shall ensure access to areas
				designated under this Act by members of Indian tribes for traditional cultural
				and religious purposes, consistent with applicable law, including Public Law
				95–341 (commonly known as the “American Indian Religious Freedom Act”) (42
				U.S.C. 1996).
								(b)Temporary
				closure
									(1)In
				generalIn accordance with applicable law, including Public Law
				95–341 (commonly known as the “American Indian Religious Freedom Act”) (42
				U.S.C. 1996), and subject to paragraph (2), the Secretary, on request of an
				Indian tribe or Indian religious community, shall temporarily close to general
				public use any portion of an area designated as a national monument, special
				management area, wild and scenic river, or National Park System unit under this
				Act (referred to in this subsection as a designated area) to
				protect the privacy of traditional cultural and religious activities in the
				designated area by members of the Indian tribe or Indian religious
				community.
									(2)LimitationIn
				closing a portion of a designated area under paragraph (1), the Secretary shall
				limit the closure to the smallest practicable area for the minimum period
				necessary for the traditional cultural and religious activities.
									(c)Tribal cultural
				resources management plan
									(1)In
				generalNot later than 2 years after the date of enactment of
				this title, the Secretary of the Interior shall develop and implement a tribal
				cultural resources management plan to identify, protect, and conserve cultural
				resources of Indian tribes associated with the Xam Kwatchan Trail network
				extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob,
				California).
									(2)ConsultationThe
				Secretary shall consult on the development and implementation of the tribal
				cultural resources management plan under paragraph (1) with—
										(A)each of—
											(i)the Chemehuevi
				Indian Tribe;
											(ii)the Hualapai
				Tribal Nation;
											(iii)the Fort Mojave
				Indian Tribe;
											(iv)the Colorado
				River Indian Tribes;
											(v)the Quechan
				Indian Tribe; and
											(vi)the Cocopah
				Indian Tribe; and
											(B)the Advisory
				Council on Historic Preservation.
										(3)Resource
				protectionThe tribal cultural resources management plan
				developed under paragraph (1) shall be—
										(A)based on a
				completed tribal cultural resources survey; and
										(B)include
				procedures for identifying, protecting, and preserving petroglyphs, ancient
				trails, intaglios, sleeping circles, artifacts, and other resources of
				cultural, archaeological, or historical significance in accordance with all
				applicable laws and policies, including—
											(i)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.);
											(ii)Public Law
				95–341 (commonly known as the American Indian Religious Freedom
				Act) (42 U.S.C. 1996);
											(iii)the
				Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et
				seq.);
											(iv)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
				and
											(v)Public Law
				103–141 (commonly known as the Religious Freedom Restoration Act of
				1993) (42 U.S.C. 2000bb et seq.).
											(d)WithdrawalSubject
				to valid existing rights, all Federal land within the area administratively
				withdrawn and known as the Indian Pass Withdrawal Area is
				permanently withdrawn from—
									(1)all forms of
				entry, appropriation, or disposal under the public laws;
									(2)location, entry,
				and patent under the mining laws; and
									(3)right-of-way
				leasing and disposition under all laws relating to mineral, solar, wind, and
				geothermal
				energy.
									.
				(b)Conforming
			 amendments
					(1)Short
			 titleSection 1 of the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa note) is amended by striking 1 and 2, and titles I
			 through IX and inserting 1, 2, and 3, titles I through IX, and
			 titles XIII through XIX.
					(2)DefinitionsThe
			 California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481)
			 is amended by inserting after section 2 the following:
						
							3.DefinitionsIn titles XIII through XIX:
								(1)Conservation
				areaThe term Conservation Area means the California
				Desert Conservation Area.
								(2)SecretaryThe term Secretary
				means—
									(A)with respect to
				land under the jurisdiction of the Secretary of the Interior, the Secretary of
				the Interior; and
									(B)with respect to
				land under the jurisdiction of the Secretary of Agriculture, the Secretary of
				Agriculture.
									(3)StateThe
				term State means the State of
				California.
								.
					(3)Administration
			 of wilderness areasSection 103 of the California Desert
			 Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481) is amended—
						(A)by striking
			 subsection (d) and inserting the following:
							
								(d)No buffer
				zones
									(1)In
				generalCongress does not intend for the designation of
				wilderness areas by this Act—
										(A)to require the
				additional regulation of land adjacent to the wilderness areas; or
										(B)to lead to the
				creation of protective perimeters or buffer zones around the wilderness
				areas.
										(2)Nonwilderness
				activitiesAny nonwilderness activities (including renewable
				energy projects, mining, camping, hunting, and military activities) in areas
				immediately adjacent to the boundary of a wilderness area designated by this
				Act shall not be restricted or precluded by this Act, regardless of any actual
				or perceived negative impacts of the nonwilderness activities on the wilderness
				area, including any potential indirect impacts of nonwilderness activities
				conducted outside the designated wilderness area on the viewshed, ambient noise
				level, or air quality of wilderness
				area.
									; 
						(B)in subsection
			 (f), by striking designated by this title and  inserting
			 , potential wilderness areas, special management areas, and national
			 monuments designated by this title or titles XIII through XIX;
			 and
						(C)in subsection
			 (g), by inserting , a potential wilderness area, a special management
			 areas, or national monument before by this Act.
						(4)Mojave national
			 preserveTitle V of the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa–41 et seq.) is amended by adding at the end the
			 following:
						
							520.Native
				groundwater suppliesThe
				Director of the Bureau of Land Management shall not access or process any
				application for a right-of-way for development projects that propose to use
				native groundwater from aquifers adjacent to the Mojave National Preserve that
				individually or collectively, in combination with proposed or anticipated
				projects on private land, require the use of native groundwater in excess of
				the estimated recharge rate as determined by the United States Geological
				Survey.
							.
					(5)Amendments to
			 the California Military Lands Withdrawal and Overflights Act of 1994
						(A)FindingsSection
			 801(b)(2) of the California Military Lands Withdrawal and Overflights Act of
			 1994 (16 U.S.C. 410aaa–82 note) is amended by inserting , national
			 monuments, special management areas, potential wilderness areas, before
			 and wilderness areas.
						(B)Overflights;
			 special airspaceSection 802 of the California Military Lands
			 Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82) is amended—
							(i)in
			 subsection (a), by inserting , national monuments, or special management
			 areas before designated by this Act;
							(ii)in
			 subsection (b), by inserting , national monuments, or special management
			 areas before designated by this Act; and
							(iii)by adding at
			 the end the following:
								
									(d)Department of
				defense facilitiesNothing in this Act alters any authority of
				the Secretary of Defense to conduct military operations at installations and
				ranges within the California Desert Conservation Area that are authorized under
				any other provision of
				law.
									.
							102.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
				(1)in paragraph
			 (196), by striking subparagraph (A) and inserting the following:
					
						(A)(i)The approximately
				1.4-mile segment of the Amargosa River in the State of California, from the
				private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet downstream
				of Highway 178, to be administered by the Secretary of the Interior as a scenic
				river as an addition to the Amargosa Wild and Scenic River on publication by
				the Secretary of the Interior of a notice in the Federal Register that
				sufficient inholdings within the boundaries of the segment have been acquired
				as scenic easements or in fee title to establish a manageable addition to the
				Amargosa Wild and Scenic River.
							(ii)The approximately 6.1-mile segment
				of the Amargosa River in the State of California, from 100 feet downstream of
				the State Highway 178 crossing to 100 feet upstream of the Tecopa Hot Springs
				Road crossing, to be administered by the Secretary of the Interior as a scenic
				river.
							;
				and
				(2)by adding at the
			 end the following:
					
						(208)Surprise
				canyon creek, California
							(A)In
				generalThe following segments of Surprise Canyon Creek in the
				State of California, to be administered by the Secretary of the
				Interior:
								(i)The approximately
				5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon
				and Water Canyon to 100-feet upstream of Chris Wicht Camp, as a wild
				river.
								(ii)The
				approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of
				Chris Wicht Camp to the southern boundary of sec. 14, T. 21 N., R. 44 E., as a
				recreational river.
								(B)Effect on
				historic mining structuresNothing in this paragraph affects the
				historic mining structures associated with the former Panamint Mining
				District.
							(209)Deep creek,
				California
							(A)In
				generalThe following segments of Deep Creek in the State of
				California, to be administered by the Secretary of Agriculture:
								(i)The approximately
				6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33,
				T. 2 N., R. 2 W., to 0.25-miles upstream of the Road 3N34 crossing, as a wild
				river.
								(ii)The 0.5-mile
				segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile
				downstream of the Road 3N34 crossing, as a scenic river.
								(iii)The 2.5-mile
				segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles
				upstream of the Trail 2W01 crossing, as a wild river.
								(iv)The 0.5-mile
				segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile
				downstream of the Trail 2W01 crossing, as a scenic river.
								(v)The 10-mile
				segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper
				limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild
				river.
								(vi)The 11-mile
				segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to
				.25 miles downstream of Holcomb Crossing, as a recreational river.
								(vii)The 3.5-mile
				segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to
				the Deep Creek confluence, as a wild river.
								(B)Effect on ski
				operationsNothing in this paragraph affects—
								(i)the operations of
				the Snow Valley Ski Resort; or
								(ii)the State
				regulation of water rights and water quality associated with the operation of
				the Snow Valley Ski Resort.
								(210)Whitewater
				river, CaliforniaThe following segments of the Whitewater River
				in the State of California, to be administered by the Secretary of Agriculture
				and the Secretary of the Interior, acting jointly:
							(A)The 5.8-mile
				segment of the North Fork Whitewater River from the source of the River near
				Mt. San Gorgonio to the confluence with the Middle Fork, as a wild
				river.
							(B)The 6.4-mile
				segment of the Middle Fork Whitewater River from the source of the River to the
				confluence with the South Fork, as a wild river.
							(C)The 1-mile
				segment of the South Fork Whitewater River from the confluence of the River
				with the East Fork to the section line between sections 32 and 33, T. 1 S., R.
				2 E., as a wild river.
							(D)The 1-mile
				segment of the South Fork Whitewater River from the section line between
				sections 32 and 33, T. 1 S., R. 2 E., to the section line between sections 33
				and 34, T. 1 S., R. 2 E., as a recreational river.
							(E)The 4.9-mile
				segment of the South Fork Whitewater River from the section line between
				sections 33 and 34, T. 1 S., R. 2 E., to the confluence with the Middle Fork,
				as a wild river.
							(F)The 5.4-mile
				segment of the main stem of the Whitewater River from the confluence of the
				South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild
				river.
							(G)The 2.7-mile
				segment of the main stem of the Whitewater River from the San Gorgonio
				Wilderness boundary to the southern boundary of section 26, T. 2 S., R. 3 E.,
				as a recreational
				river.
							.
				IIDesert renewable
			 energy permitting
			201. Renewable Energy
			 Coordination Offices to improve Federal permit coordination for renewable
			 energy
				(a)In
			 generalSection 365 of the Energy Policy Act of 2005 (42 U.S.C.
			 15924) is amended—
					(1)by redesignating
			 subsection (j) as subsection (l); and
					(2)by inserting
			 after subsection (i) the following:
						
							(j) Renewable
				Energy Coordination Offices To improve Federal permit coordination for
				renewable energy
								(1)Definition of
				renewable energyIn this subsection, the term renewable
				energy means energy derived from a wind, solar, renewable biomass, or
				geothermal source.
								(2)Field and
				district officesAs part of the Pilot Project, the Secretary
				shall designate at least 1 field or district office of the Bureau of Land
				Management in each of the following States to serve as Renewable Energy
				Coordination Offices for coordination of Federal permits for renewable energy
				projects and transmission lines to integrate renewable energy:
									(A)Arizona.
									(B)California.
									(C)Colorado.
									(D)Idaho.
									(E)New
				Mexico.
									(F)Nevada.
									(G)Montana.
									(H)Oregon.
									(I)Utah.
									(J)Wyoming.
									(3)Memorandum of
				understanding
									(A)In
				generalNot later than 90 days after the date of enactment of
				this subparagraph, for purposes of carrying out this subsection, the Secretary
				shall enter into a memorandum of understanding with the Secretary of
				Agriculture, the Chief of Engineers, and the Secretary of Defense to provide
				coordinated senior management review and detailed resources for the inclusion
				of the additional Renewable Energy Coordination Offices in the Pilot
				Project.
									(B)ContentsThe
				memorandum shall—
										(i)address—
											(I)processes for
				improving renewable energy project review;
											(II)timelines for
				environmental review of renewable energy projects;
											(III)clear channels
				of communication within and between departments, agencies, and States;
				and
											(IV)processes for
				facilitating siting and permitting of renewable energy projects consistent with
				Federal and State climate and renewable energy policy objectives;
											(ii)establish a
				single multiagency, joint process under which renewable energy projects
				are—
											(I)reviewed and
				approved, including the establishment of milestone schedules for each
				project;
											(II)to the maximum
				extent practicable, coordinated and unified with any applicable State process;
				and
											(III)to the maximum
				extent practicable, reviewed with a lead agency responsible for establishing
				and enforcing schedules with which other Federal agencies are required to
				comply; and
											(iii)establish a
				cooperative arrangement between applicable Federal and State resources agencies
				in which a single agency is the lead permitting agency responsible for
				coordinating with other applicable Federal and State agencies.
										(C)Signature of
				SecretaryThe Secretary shall be a signatory of the memorandum of
				understanding.
									(D)Signatures by
				governorsThe Secretary may request that the Governors of each of
				the States described in paragraph (2) be signatories to the memorandum of
				understanding.
									(4)Designation of
				qualified staffNot later than 45 days after the date of the
				signing of the amended memorandum of understanding, all Federal signatory
				parties shall, if appropriate, assign to each Renewable Energy Coordination
				Office designated under paragraph (2) an employee described in subsection (c)
				responsible for carrying out duties described in that subsection.
								(5)Additional
				personnelThe Secretary shall assign to each Renewable Energy
				Coordination Office additional personnel under subsection (f).
								(6)Administration
									(A)In
				generalThe manager of each Renewable Energy Coordination Office
				shall—
										(i)report to the
				Director of the Bureau of Land Management; and
										(ii)consult on a
				regular basis with the Director of the United States Fish and Wildlife
				Service.
										(B)Lead
				officeTo the maximum extent practicable, a Renewable Energy
				Coordination Office shall serve as the lead office for processing utility scale
				wind and solar projects in a State with a Renewable Energy Coordination
				Office.
									(k)Distribution of
				solar and wind energy income
								(1)In
				generalSubject to paragraphs (2) through (4) and notwithstanding
				any other provision of law, for fiscal year 2009 and each fiscal year
				thereafter, of the amount of income from solar and wind energy development
				collected by the Bureau of Land Management through an office designated under
				subsection (j)(2)—
									(A)25 percent shall
				be paid by the Secretary of the Treasury to the 1 or more States within the
				boundaries of which the income is derived;
									(B)25 percent shall
				be paid by the Secretary of the Treasury to the 1 or more counties within which
				the income is derived;
									(C)(i)in the case of each of
				fiscal years 2009 through 2020, 40 percent shall be deposited in a special fund
				in the Treasury, to be known as the BLM Permit Processing Improvement
				Fund; and
										(ii)in the case of fiscal year 2021
				and each fiscal year thereafter, 40 percent shall be deposited in the land and
				water conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5); and
										(D)10 percent shall
				be deposited in a special fund in the Treasury, to be known as the Solar
				Energy Land Reclamation, Restoration, and Mitigation Fund.
									(2)ValuationIf
				the Secretary intends to allow right-of-way use authorizations for the purpose
				of developing a wind or solar electricity generation project, the Secretary
				shall determine the fair market value of public land for the purpose of
				determining income as follows:
									(A)The fair market
				value of public land used for solar energy projects shall be determined by the
				Bureau of Land Management based on statistics of the National Agricultural
				Statistical Service.
									(B)The fair market
				value of public land used for wind energy projects shall be determined in
				accordance with the fee schedule established by the Secretary, acting through
				the Bureau of Land Management.
									(3)Solar Energy
				Land Reclamation, Restoration, and Mitigation Fund
									(A)In
				generalAmounts in the Solar Energy Land Reclamation,
				Restoration, and Mitigation Fund under paragraph (1)(D) shall be available to
				the Secretary for the purpose of—
										(i)reclaiming and
				restoring public land used for the production of solar energy, including land
				used for ancillary facilities; and
										(ii)mitigating
				impacts of the production on public land, including protecting other sensitive
				public land if the land used for solar or wind power generation cannot be
				adequately restored without the use of funds made available under this
				paragraph, as determined by the Secretary.
										(B)Maximum
				amount
										(i)In
				generalThe total amount of funds deposited in the Solar Energy
				Land Reclamation, Restoration, and Mitigation Fund under paragraph (1)(D) shall
				not exceed $50,000,000.
										(ii)Surplus
				amountsIf the total amount of funds deposited in the Solar
				Energy Land Reclamation, Restoration, and Mitigation Fund under paragraph
				(1)(D) is $50,000,000, any additional amounts that would otherwise be deposited
				in the Fund under paragraph (1)(D) shall remain in the general fund of the
				Treasury.
										(4)Use of funds by
				State and local governmentsA State or local government receiving
				funds under this subsection shall submit to the Secretary and the appropriate
				committees of Congress an annual report describing how the funds have been used
				to advance renewable energy, energy efficiency, and
				conservation.
								.
					(b)BLM Permit
			 Processing Improvement FundSection 35(c) of the Mineral Leasing
			 Act (30 U.S.C. 191(c)) is amended by striking paragraph (3) and inserting the
			 following:
					
						(3)Availability of
				Fund
							(A)In
				generalFor each of fiscal years 2006 through 2020, the Fund
				shall be available to the Secretary of the Interior for expenditure, without
				further appropriation and without fiscal year limitation, for—
								(i)the coordination
				and processing of oil and gas use authorizations on onshore Federal land under
				the jurisdiction of the Pilot Project offices described in section 365(d) of
				the Energy Policy Act of 2005 (42 U.S.C. 15924(d));
								(ii)the coordination
				and processing of renewable energy use authorizations on onshore Federal land
				under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1761 et seq.) and under the jurisdiction of the Renewable Energy Coordination
				Offices described in section 365(j) of the Energy Policy Act of 2005 (42 U.S.C.
				15924(j));
								(iii)the
				coordination and processing of permits, consultations, and habitat conservation
				plans under the Endangered Species Act of
				1973 (16 U.S.C. 1531 et seq.) by the United States Fish and Wildlife
				Service that are necessary to build renewable energy projects on private land
				in the States described in paragraph (2)(A); and
								(iv)the coordination
				and processing of necessary permits required for wind and solar energy projects
				participating in the Mitigation Bank Program established under section
				205(d)(1) of the California Desert
				Conservation, Recreation, and Renewable Energy Act.
								(B)Transfer of
				fundsFor the purposes of coordination and processing of
				renewable energy permits required for renewable energy projects described in
				subparagraph (A), the Secretary may authorize the expenditure or transfer of
				funds from the BLM Permit Processing Improvement Fund as necessary to—
								(i)the United States
				Fish and Wildlife Service;
								(ii)the Bureau of
				Indian Affairs;
								(iii)the Forest
				Service;
								(iv)the
				Environmental Protection Agency;
								(v)the Corps of
				Engineers; and
								(vi)the States of
				Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon,
				Utah, and Wyoming (for costs incurred by the States relating to the permitting
				process).
								.
				202.Deadlines for
			 consideration of applications for wind and solar energy right-of-way use
			 authorizations
				(a)PurposesThe
			 purposes of this section are—
					(1)to eliminate
			 expeditiously the backlog of right-of-way use applications that propose wind
			 and solar energy development on land located in the western region of the
			 United States;
					(2)to establish a
			 procedure for focusing the resources of the Federal Government on the most
			 economically and environmentally viable renewable energy development proposals;
			 and
					(3)to provide
			 guidance to the Department of the Interior to dismiss or defer renewable energy
			 development proposals that are not viable.
					(b)Application
			 processNot later than 60 days after the later of the date of
			 enactment of this Act or the date on which the Secretary of the Interior
			 (referred to in this section as the Secretary) receives a
			 right-of-way application for an authorization to construct a wind or solar
			 electricity generation facility in the State of Arizona, California, Colorado,
			 Idaho, Montana, Nevada, New Mexico, Oregon, Utah, or Wyoming, the Secretary
			 shall—
					(1)notify the
			 applicant that the application—
						(A)is complete;
			 and
						(B)has met the
			 requirements necessary for the Secretary—
							(i)to
			 issue a notice of intent to evaluate the project under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); or
							(ii)to
			 evaluate the project under that Act under provisions of law that do not require
			 a notice to be issued; or
							(2)provide to the
			 applicant a notice—
						(A)to inform the
			 applicant that the review of the application of the applicant under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) has been deferred because the
			 application of the applicant is incomplete; and
						(B)that contains a
			 description of the information that is required by the Secretary to consider
			 the application to be complete, including—
							(i)a
			 description of each action that the applicant may take (including any
			 applicable time line or deadline for completing each action in a manner
			 acceptable to the Secretary) for the right-of-way use authorization application
			 to be considered complete for purposes of evaluation under subparagraph (A),
			 including—
								(I)the adequate
			 completion of any necessary cultural or biological survey, as necessary
			 under—
									(aa)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
									(bb)the
			 Act of June 8, 1906 (16 U.S.C. 431 et seq.); and
									(cc)the
			 National Historic Preservation Act (16 U.S.C. 470 et seq.);
									(II)the filing of a
			 plan of development adequate for the initiation of environmental review;
								(III)the acceptance
			 of an application for an interconnection agreement with an electrical grid
			 operator that is registered with the North American Electric Reliability
			 Corporation; and
								(IV)the
			 establishment of an adequate plan that contains a description of the manner by
			 which the applicant will obtain sufficient water for the project that is the
			 subject of the application; and
								(ii)a
			 description of each action that the Bureau of Land Management (as lead Federal
			 permitting agency) and the United States Fish and Wildlife Service shall take
			 to achieve compliance with each applicable law (including regulations),
			 including any applicable time line or deadline for completing each
			 action.
							(c)Requirements
			 for deferred applicationsIf the Secretary provides to an
			 applicant a notice under subsection (b)(2), not later than 30 days after the
			 date of receipt of the notice by the applicant or 30 days after each deadline
			 established in the notice to the applicant (whichever is applicable), the
			 applicant shall complete, in a manner acceptable to the Secretary, each
			 requirement specified by the Secretary (including submitting to the Secretary
			 any information that the Secretary determines to be necessary to achieve
			 compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.)).
				(d)Issuance of
			 notice regarding evaluationNot later than 30 days after the date
			 on which an applicant for a right-of-way use authorization described in
			 subsection (b) has submitted to the Secretary a complete application, the
			 Secretary shall issue a notice of intent to evaluate the right-of-way use
			 authorization application under—
					(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(2)any other
			 applicable environmental law (including regulations)
					(e)Requirements
			 for environmental review
					(1)Environmental
			 review
						(A)In
			 generalSubject to subparagraph (C), if the Secretary issues a
			 notice of intent under subsection (d) to evaluate the right-of-way use
			 authorization application of an applicant under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), not later than 15 months after the
			 date on which the notice of intent is issued, the Secretary shall issue a final
			 environmental impact statement or an environmental assessment regarding the
			 right-of-way use authorization application.
						(B)DeadlinesSubject
			 to subparagraph (C), if the Secretary, acting through the Bureau of Land
			 Management, issues a notice of intent under subsection (d) to evaluate the
			 right-of-way use authorization application of an applicant, the Bureau of Land
			 Management and the United States Fish and Wildlife Service shall complete
			 consultation in compliance with the deadlines established under section 7(b) of
			 the Endangered Species Act of 1973 (16
			 U.S.C. 1536(b)).
						(C)Determination
			 of SecretaryIf the Secretary determines that compliance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and any other applicable law
			 (including regulations) cannot been achieved by the date described in
			 subparagraph (A) or (B), the Secretary—
							(i)shall inform the
			 applicant (in reasonable detail) of the reasons for the delay; and
							(ii)may issue the
			 environmental impact statement or environmental assessment on a later
			 date.
							(2)Issuance of
			 decision on right-of-way use authorization applicationNot later
			 than 90 days after the date of completion by the Secretary of an environmental
			 impact statement or environmental assessment of a right-of-way use
			 authorization application under paragraph (1)(A), the Secretary shall accept or
			 deny the right-of-way use authorization application.
					(f)Denial of
			 right-of-Way use authorization applications
					(1)In
			 generalSubject to paragraph (2), the Secretary shall deny the
			 right-of-way use authorization application of an applicant if the
			 applicant—
						(A)fails to meet any
			 deadline established by the Secretary under this section;
						(B)submits materials
			 that, as determined by the Secretary, are inadequate to process the application
			 expeditiously;
						(C)proposes
			 development in an area that the Secretary determines—
							(i)is
			 not open to multiple uses; or
							(ii)is
			 a low priority area for development; or
							(D)fails to comply
			 with any applicable law (including regulations).
						(2)Weather events;
			 acts of GodThe Secretary may grant extensions to applications
			 subject to denial under paragraph (1) if the failure of the applicant resulted
			 from an administrative action, weather event, or other act of God that the
			 Secretary determines to be beyond the control of the applicant.
					(3)Authority to
			 deny or prioritize right of way authorization applications based on site
			 conflicts
						(A)Definition of
			 high public resource conflictIn this paragraph, the term
			 high public resource conflict means an expected impact to public
			 resource values (including wilderness quality land (other than visual and noise
			 impacts), threatened and endangered species and habitat of the species,
			 State-listed species, sensitive species listed by the Bureau of Land
			 Management, ground water resources, and cultural and historic resources) that,
			 as determined by the Secretary, cannot be addressed through the use of best
			 management practices or other measures.
						(B)AuthorityAt
			 any time after a right-of-way use authorization application has been filed, the
			 Secretary may—
							(i)deny a
			 right-of-way use authorization application that proposes development in an area
			 in which the proposed development will result in a high public resource
			 conflict (based on the best available information); and
							(ii)prioritize a
			 right-of-way use authorization application that proposes renewable energy
			 development in an area in which the proposed development will not result in a
			 high public resource conflicts (based on the best available information) and
			 will access existing electric transmission and utility corridor
			 rights-of-way.
							(C)Relationship to
			 goalsNothing in this paragraph affects the goals established
			 under section 211 of the Energy Policy Act of 2005 (Public Law 109–58; 119
			 Stat. 660).
						(g)Biannual
			 reportsNot later than 180 days after the date of enactment of
			 this Act and twice a year thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report that, for the period covered by the
			 report, contains—
					(1)a description of
			 each right-of-way use authorization application for which the applicant or the
			 Secretary failed to meet a deadline under this section; and
					(2)with respect to
			 each application included under paragraph (1), a justification for why—
						(A)the Secretary
			 failed to meet a deadline under this section; or
						(B)the Secretary has
			 not rejected the application as a result of the applicant of the application
			 failing to meet a deadline established by the Secretary under subsection
			 (e).
						(h)Fees
					(1)In
			 generalUpon acceptance of an initial right-of-way use
			 authorization application to construct a wind or solar facility on Federal
			 land, the Secretary shall require the applicant to transfer to the Secretary a
			 refundable deposit of an amount equal to not less than 50 percent of the amount
			 that the Secretary estimates to be necessary for the Bureau of Land Management
			 and United States Fish and Wildlife Service to complete the review of the
			 right-of-way use authorization application.
					(2)Return of
			 fundsIf an applicant withdraws a right-of-way use authorization
			 application accepted under paragraph (1), the Secretary shall transfer to the
			 applicant the amount of the refundable deposit that the Secretary has not used
			 as of the date of the withdrawal of the application.
					(i)Nonapplication
			 to royalty or leasing pilot program landThis section shall not
			 apply to wind or solar development proposals for land designated as part of a
			 pilot program established by the Secretary of the Interior to lease Federal
			 land without pending right-of-way use authorizations or require royalty
			 payments in place of fair market rental fees.
				203.Programmatic
			 environmental impact statements and land use planning
				(a)Public
			 landNot later than 1 year after the date of enactment of this
			 Act, the Secretary of the Interior shall—
					(1)complete a
			 programmatic environmental impact statement in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.)—
						(A)to analyze the
			 potential impacts of—
							(i)a
			 program to develop solar energy on land administered by the Secretary, acting
			 through the Bureau of Land Management;
							(ii)in
			 consultation with the United States Fish and Wildlife Service, the designation
			 and full environmental evaluation of low conflict zones in which solar energy
			 project development may be permitted after completion of a project level
			 environmental assessment under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
							(iii)any necessary
			 amendments to land use plans for the land; and
							(B)which shall
			 include an assessment of the optimal size, acreage, and technology of solar
			 projects; and
						(2)amend any land
			 use plans as appropriate to provide for the development of renewable energy in
			 areas considered appropriate by the Secretary, consistent with the programmatic
			 environmental impact statements for wind and solar power completed by the
			 Secretary.
					(b)National forest
			 system landAs soon as practicable but not later than 18 months
			 after the date of enactment of this Act, the Secretary of Agriculture
			 shall—
					(1)complete a
			 programmatic environmental impact statement in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts
			 of—
						(A)a program to
			 develop solar, biomass, and wind energy on National Forest System land
			 administered by the Secretary; and
						(B)any necessary
			 amendments to land use plans for the land; and
						(2)amend any land
			 use plans as appropriate to provide for the development of renewable energy in
			 areas considered appropriate by the Secretary immediately on completion of the
			 programmatic environmental impact statement.
					(c)Military
			 installationsAs soon as practicable, but not later than 18
			 months, after the date of enactment of this Act, the Secretary of Defense
			 shall—
					(1)complete a
			 programmatic environmental impact statement in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) to analyze the potential impacts
			 of—
						(A)a program—
							(i)to
			 develop solar, wind, and geothermal energy, and associated electric
			 transmission capacity, on military installations administered by the Secretary
			 of Defense in the Mojave and Colorado Deserts of the States of Arizona,
			 California, and Nevada, including withdrawn land; and
							(ii)that is
			 consistent with the training and other military needs of the Department of
			 Defense; and
							(B)any necessary
			 amendments to base management plans or policies for the land; and
						(2)upon completion
			 of the programmatic environmental impact statement under paragraph (1), amend
			 any base management plan or policy that the Secretary of Defense determines to
			 be appropriate to provide for the development of renewable energy in areas that
			 the Secretary considers to be appropriate and consistent with the military
			 mission of the Department of Defense.
					204.Military
			 installations study
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, in accordance with subsection (b), the
			 Secretary of Defense (referred to in this section as the
			 Secretary) shall complete a study to analyze the potential impacts
			 of a program to develop large-scale renewable electricity generation projects
			 on land within the borders of a military installation under the jurisdiction of
			 the Secretary in the Mojave and Colorado Deserts of the States of California
			 and Nevada.
				(b)Required
			 componentsIn carrying out
			 the study under subsection (a), the Secretary shall—
					(1)determine the
			 extent to which renewable energy generation at military installations could be
			 conducted in a manner consistent with the military mission of the
			 installations;
					(2)estimate the
			 solar energy generation potential at each military installation in the study
			 area on parcels of land that do not interfere with the military mission of the
			 installation;
					(3)describe current
			 and proposed large-scale solar energy generation projects, the capacity of
			 which are not less than 5 megawatts, on military installations located in the
			 Mojave and Colorado Deserts of the States of California and Nevada (including a
			 time line for the completion of each project);
					(4)determine if
			 energy generation at a military installation would require significant new or
			 upgraded electricity transmission capacity within the boundaries of the
			 installation;
					(5)complete an
			 assessment of—
						(A)the net
			 financial, environmental, national security, and other benefits of renewable
			 energy development (including cost savings to the Department of
			 Defense);
						(B)the benefits of
			 secure energy production at a military installation; and
						(C)the impacts of
			 renewable energy development on training and testing areas at a military
			 installation;
						(6)outline existing
			 standards and requirements for on-installation solar development, and if
			 practicable, develop uniform procedures, for all facilities of the Department
			 of Defense;
					(7)identify
			 differences among solar energy development on—
						(A)land under the
			 jurisdiction of the Secretary;
						(B)Federal land
			 other than the land described in subparagraph (A); and
						(C)private
			 land;
						(8)identify Federal
			 and State statutory and regulatory constraints to on-installation generation
			 for off-installation use; and
					(9)develop
			 recommendations to facilitate and incentivize large-scale solar development on
			 appropriate land under the jurisdiction of the Secretary, to be implemented by
			 individual installations and services and the Office of the Secretary.
					205.Habitat
			 mitigation zones
				(a)DefinitionsIn
			 this section:
					(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
						(A)the Committee on
			 Appropriations of the Senate;
						(B)the Committee on
			 Energy and Natural Resources of the Senate;
						(C)the Committee on
			 Environment and Public Works of the Senate;
						(D)the Committee on
			 Appropriations of the House of Representatives; and
						(E)the Committee on
			 Natural Resources of the House of Representatives.
						(2)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
					(3)Eligible
			 landThe term eligible land means land—
						(A)that is—
							(i)Federal land open
			 to uses deleterious to the conservation of endangered or threatened species on
			 the land; or
							(ii)owned by a
			 non-Federal entity; and
							(B)that is in the
			 California Desert Conservation Area; and
						(C)on which the
			 Secretary determines that active management or additional investments in the
			 restoration of the land would improve the existing habitat quality for the
			 benefit of an endangered or threatened species that would not likely occur in
			 the absence of the measures carried out under this section.
						(4)Endangered or
			 threatened speciesThe term endangered or threatened
			 species means a species that is listed as a threatened or endangered
			 species on the list of species published under section 4(c)(1) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1)).
					(5)FundThe
			 term Fund means the California Desert Mitigation Fund established
			 by subsection (e).
					(6)High conflict
			 areaThe term high conflict area means an area, as
			 determined by the Secretary, in which conflicts between renewable energy
			 development and the conservation of natural resources, including critical
			 habitat, wildlife corridors, wetland, and other important environmental
			 attributes, or other cultural resources are likely to be comparatively
			 high.
					(7)Mitigation
			 CouncilThe term Mitigation Council means the
			 science advisory council established by the Secretary under subsection
			 (e)(7).
					(8)Natural
			 resourcesThe term natural resources means the land,
			 fish, wildlife, plants, biota, natural communities, air, water, groundwater,
			 drinking water supplies, and other such resources belonging to or otherwise
			 controlled by the United States or the State of California.
					(9)Potential
			 mitigation zoneThe term potential mitigation zone
			 means a parcel of eligible land that is proposed to be designated by the
			 Secretary under subsection (c)(1) in order to address threats to endangered or
			 threatened species.
					(10)ProgramThe
			 term program means the California Desert Mitigation Bank Pilot
			 Program established under subsection (d).
					(11)Qualified
			 renewable energy projectThe term qualified renewable
			 energy project means a project that is—
						(A)located on
			 non-Federal land;
						(B)not located in a
			 high conflict area; and
						(C)determined by the
			 Secretary to be eligible for inclusion in the California Desert Mitigation Bank
			 Pilot Program established under subsection (d).
						(12)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(b)PurposesThe
			 purposes of this section are—
					(1)to establish a
			 coordinated method to mitigate the impact of qualified renewable energy
			 projects on endangered or threatened species and the habitat of the
			 species;
					(2)to establish a
			 mechanism under which the mitigation of impacts to endangered or threatened
			 species and the habitat of the species from individual renewable energy
			 projects results in the conservation of large-scale blocks of land that provide
			 species protection benefits superior to the piecemeal mitigation that results
			 from project-by-project mitigation; and
					(3)to direct
			 mitigation funds to those areas and actions that provide the greatest benefit
			 to endangered or threatened species, including improved management of existing
			 habitat.
					(c)Potential
			 mitigation zones
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, in accordance with paragraphs (2) and (3), the Secretary shall
			 identify not less than 200,000 acres of eligible land for use as potential
			 mitigation zones that the Secretary may establish and make available to
			 mitigate the impacts of qualified renewable energy projects on endangered or
			 threatened species that can be mitigated most effectively through management
			 actions undertaken on the eligible land, including—
						(A)enhanced
			 stewardship;
						(B)restoration
			 actions;
						(C)invasive species
			 control;
						(D)use of dedicated
			 funding to facilitate enhanced levels of active management and law
			 enforcement;
						(E)increased habitat
			 connectivity; and
						(F)other actions, as
			 determined by the Secretary and approved by the applicable Scientific Advisory
			 Council through the management planning process.
						(2)Priority
			 landIn carrying out this subsection, the Secretary shall, to the
			 maximum extent practicable, identify parcels of land that—
						(A)are capable of
			 serving the habitat needs of multiple endangered or threatened species in the
			 California Desert Conservation Area;
						(B)do not have
			 unusually high renewable energy production potential;
						(C)are not being
			 managed (as the date of enactment of this Act) exclusively for biodiversity
			 conservation;
						(D)are not likely to
			 be managed for conservation purposes in the absence of the program; and
						(E)will be important
			 to place into long-term conservation in order to achieve objectives established
			 in Federal biodiversity conservation plans (such as recovery plans and habitat
			 conservation plans established under the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.)) and similar plans established by the State of California in
			 accordance with endangered species protection laws of the State.
						(3)ConsultationIn
			 carrying out this subsection, the Secretary shall, to the maximum extent
			 practicable, identify parcels of land in consultation with the Mitigation
			 Council and the State of California.
					(d)California
			 Desert Mitigation Bank Pilot Program
					(1)In
			 general
						(A)EstablishmentFor
			 fiscal years 2010 through 2015, the Secretary shall establish and administer a
			 program to be known as the California Desert Mitigation Bank Pilot
			 Program under which parcels of land identified as potential mitigation
			 zones shall be made available to serve as mitigation, in accordance with the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), for the development of renewable energy projects on
			 parcels of non-Federal land that are located in the California Desert
			 Conservation Area.
						(B)Withdrawal from
			 useNotwithstanding any limitations on the authority of the
			 Secretary to permanently withdraw land under the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall make land
			 available as a mitigation zone under this subsection by permanently withdrawing
			 the required acreage, as determined under paragraph (3)(B), located in a
			 potential mitigation zone from availability for uses that could negatively
			 impact the conservation of endangered or threatened species on the
			 acreage.
						(C)Use of
			 FundThe Secretary may use funds in the Fund—
							(i)to
			 acquire interests in non-Federal acres within a potential mitigation zone from
			 willing sellers for addition to the mitigation zone; and
							(ii)to
			 actively manage the land withdrawn under subparagraph (B) or purchased under
			 clause (i) to protect and improve habitat quality in compliance with a zone
			 management plan established pursuant to paragraph (4).
							(2)EligibilityThe
			 Secretary shall determine whether a qualified renewable energy project that has
			 applied for inclusion in the program is eligible for the program based on
			 whether—
						(A)the applicant has
			 made sufficient efforts to avoid and minimize impacts to endangered or
			 threatened species; and
						(B)the mitigation
			 from the program will effectively offset all remaining impacts to endangered or
			 threatened species.
						(3)Requirements of
			 program
						(A)Consultation
							(i)In
			 generalThe approval by the Secretary of an application to
			 participate in the program with respect to any qualified renewable energy
			 project shall constitute a Federal action subject to the consultation
			 requirements of section 7 of the Endangered Species Act (16 U.S.C.
			 1536).
							(ii)ScopeThe
			 scope of the consultation carried out with respect to the approval—
								(I)shall include the
			 effects of the construction and operation of the qualified renewable energy
			 project on endangered or threatened species and the critical habitat of the
			 endangered or threatened species; and
								(II)shall not be
			 limited to the quantification of required mitigation acreage.
								(B)Required
			 acreageThe Secretary, in accordance with the consultation
			 required under subparagraph (A), shall determine the required number of acres
			 of specified quality with respect to the conservation of the affected
			 endangered or threatened species necessary to mitigate the impacts on those
			 endangered or threatened species and the habitat of the endangered or
			 threatened species of each qualified renewable energy project accepted in the
			 program.
						(C)PaymentEach
			 applicant accepted by the Secretary for participation in the program shall
			 deposit in the Fund an amount, or provide a letter of credit for an amount, as
			 determined by the Secretary, that will mitigate impacts (as required by section
			 7 of the Endangered Species Act of
			 1973 (16 U.S.C. 1536)) and is the higher of—
							(i)75
			 percent of the estimated fair market cost of purchasing the required acreage
			 from a non-Federal landowner (based on statistics of the National Agricultural
			 Statistical Service), as determined by the Secretary; or
							(ii)the cost, as
			 determined by the Secretary, of managing a parcel of eligible land of a size
			 equal to the required acreage in a manner consistent with the needs of
			 endangered or threatened species.
							(4)Management
			 plans
						(A)In
			 generalAs soon as practicable after the establishment of a
			 mitigation zone, the Secretary shall develop a mitigation zone management plan,
			 in consultation with the Mitigation Council.
						(B)ContentsThe
			 management plan shall include—
							(i)a
			 description of—
								(I)the habitat and
			 species values for which the land is being conserved;
								(II)measurable goals
			 and objectives for habitat and species enhancement;
								(III)proposed
			 strategies for achieving goals and objectives; and
								(IV)monitoring and
			 observation plans capable of assessing progress towards goals and objectives on
			 at least an annual basis;
								(ii)recommendations
			 for how and to whom disbursements from the Fund should be made;
							(iii)an annual
			 evaluation of progress towards achieving goals and objectives, including
			 quantitative and qualitative analysis; and
							(iv)a
			 description of a process for adapting management and strategy to incorporate
			 knowledge gained as a result of the annual evaluation.
							(e)California
			 Desert Mitigation Fund
					(1)In
			 general
						(A)EstablishmentThe
			 Secretary may enter into an agreement with an organization that promotes fish
			 and wildlife conservation to accept, receive, hold, transfer, solicit, and
			 administer funds received or made available, including funds received in the
			 form of a gift or donation, for a California Desert Mitigation
			 Fund under this Act the purpose of which is to provide resources for
			 administration of the mitigation zones authorized by this section.
						(B)Investment of
			 fundsAn organization that enters into an agreement described in
			 subparagraph (A) shall—
							(i)invest, reinvest,
			 and otherwise administer funds described in subparagraph (A); and
							(ii)ensure that the
			 funds and any interest or revenues earned on the funds are placed in a separate
			 interest-bearing account that is—
								(I)(aa)in an insured
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813)); or
									(bb)in an insured credit union (as
			 defined in section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752));
									(II)established by
			 the organization solely to support the activities authorized by this section
			 and that further the purposes of this Act; and
								(III)maintained in
			 an amount that will assure the continued existence of the account.
								(C)AdministrationThe
			 agreement shall—
							(i)ensure that the
			 Secretary retains final authority for determining what amounts will be
			 disbursed from the Fund; and
							(ii)contain such
			 other terms and conditions as the Secretary considers appropriate to ensure
			 efficient and effective implementation of the program.
							(2)Contributions
			 to Fund
						(A)In
			 generalIn addition to the funds described in paragraph (3)(C),
			 the Fund may accept funds appropriated directly into the Fund on the behalf of
			 the Secretary and, as considered appropriate by the Secretary—
							(i)funds associated
			 with the settlement of related judicial or administrative actions;
							(ii)monetary
			 contributions and donated funds from individuals and public or private
			 organizations; and
							(iii)permitting
			 fees.
							(B)Transfer of
			 fundsFor purposes of carrying out this subsection, the Secretary
			 may transfer any funds appropriated to the Secretary to carry out activities
			 under this section to an organization that has entered into an agreement under
			 paragraph (1).
						(3)Expenditures
			 from Fund
						(A)In
			 generalExcept as provided in subparagraph (C), all allocations
			 from the Fund shall be—
							(i)made pursuant to
			 the terms of this subsection and the agreement under paragraph (1);
							(ii)made consistent
			 with a management plan developed under subsection (d)(4); and
							(iii)(I)in the case of expenses
			 related to acquisition of interests in non-Federal land, disbursed to the
			 Secretary from of the corpus of the Fund; and
								(II)in the case of expenses related to
			 operational and management activities taken pursuant to this section on public
			 and non-Federal land, disbursed to the Secretary from interest and revenue
			 generated by the Fund.
								(B)Administrative
			 expensesThe agreement under paragraph (1) shall provide for the
			 payment from the Fund of appropriate fees for the administration and management
			 of the Fund.
						(C)Supplemental
			 authorization of appropriationsThere are authorized to be
			 appropriated to the Secretary such sums as are necessary to cover any shortfall
			 in funds if, for any fiscal year beginning after the date of enactment of this
			 Act, amounts deposited into the Fund are not adequate to cover necessary
			 management activities under this Act.
						(4)Use of
			 FundsAmounts from the Fund shall be used to carry out the
			 following activities in mitigation zones for the benefit of threatened and
			 endangered species:
						(A)Enhanced
			 stewardship.
						(B)Restoration
			 actions.
						(C)The mitigation of
			 abandoned mines.
						(D)The conduct of
			 surveys of certain species.
						(E)Monitoring the
			 effectiveness of mitigation activities.
						(F)Invasive species
			 control.
						(G)Law enforcement
			 initiatives.
						(H)Acquisition from
			 willing sellers of non-Federal acres within a potential mitigation zone for
			 inclusion in the mitigation zone.
						(I)Acquisition from
			 willing sellers of an interest in non-Federal acres within a potential
			 mitigation zone through use of permanent conservation easements.
						(J)Other active
			 endangered species protection and management initiatives, as reflected in the
			 zone management plan and adaptive management program.
						(5)No matching
			 requirementNo matching requirements shall apply to funds
			 expended under this subsection.
					(6)Review of
			 performance
						(A)In
			 generalEffective beginning in fiscal year 2011 and biennially
			 thereafter, the Secretary shall—
							(i)conduct a review
			 of any fund and related activities administered by an organization under this
			 subsection; and
							(ii)submit to the
			 appropriate committees of Congress a report on the results of the
			 review.
							(B)OrganizationAs
			 soon as practicable after the end of each fiscal year, an organization
			 administering funds under this subsection shall submit to the Secretary and the
			 appropriate committees of Congress a report that provides a full and complete
			 statement of the receipts, expenditures, and investments of funds received by
			 the organization during for that fiscal year.
						(7)Mitigation
			 Council
						(A)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish a Mitigation Council to—
							(i)consult with the
			 Secretary on development of a management plan for mitigation zones;
							(ii)make
			 recommendations on the most effective distribution of the amounts expended
			 under paragraph (3) and on the proposed use of funds under this subsection;
			 and
							(iii)review written
			 documents provided by the Secretary not later than 60 days after the date of
			 receipt.
							(B)CompositionThe
			 Mitigation Council shall be composed of—
							(i)2
			 third-party scientists selected by the Secretary, in consultation with the
			 Director and the National Academy of Sciences, who are experts in desert
			 ecology, wildlife biology, or botany and have a strong knowledge of endangered
			 species, threatened species, or natural resources in the California Desert
			 Conservation Area;
							(ii)1
			 representative of the California Department of Fish and Game, selected by the
			 Governor;
							(iii)1
			 representative of the Department of Defense, selected by the Secretary of
			 Defense;
							(iv)2
			 representatives of nonprofit organizations whose mission is to protect the
			 ecology, botany, or land of the California desert, selected by the
			 Secretary;
							(v)2
			 representatives of the renewable energy industry with a background in
			 permitting under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), selected by the Secretary; and
							(vi)1
			 representative of the county government in which the zone is located, selected
			 by the appropriate county board of supervisors.
							(f)Application
			 evaluation
					(1)In
			 generalThe Secretary shall carry out environmental reviews
			 (including any review required under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.)) for applications for qualified renewable energy projects
			 under the program.
					(2)Renewable
			 Energy Coordination OfficesThe evaluation of a renewable energy
			 project under the program shall be conducted by the appropriate Renewable
			 Energy Coordination Office designated under section 365(j)(2) of the Energy
			 Policy Act of 2005 (42 U.S.C. 15924(j)(2)).
					(3)DeadlinesThe
			 Secretary shall evaluate each qualified renewable energy project under the
			 program in accordance with each deadline, reporting requirement, and other
			 procedure described in section 202.
					(g)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with non-Federal landowners to carry out this section.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary to carry this section such sums as are necessary.
				206.Bonding
				(a)In
			 generalThe Secretary shall require all energy projects on
			 Federal land to provide a secure bond or other financial mechanism, to address
			 future decommissioning and other costs associated with the restoration of
			 public land.
				(b)Amount
					(1)In
			 generalThe Secretary shall ensure that the secure bond or other
			 financial mechanism is of sufficient size in order to address potential
			 reclamation and administrative costs to the Bureau of Land Management, the
			 Forest Service, the Department of Defense, and any other Federal agency
			 responsible for administering the right-of-way.
					(2)BasisThe
			 amount of the required bond shall be determined during the right-of-way
			 authorization process on the basis of site-specific and project-specific
			 factors.
					(c)FormAcceptable
			 bond instruments under this section shall include cash, cashier’s or certified
			 checks, certificate or book entry deposits, negotiable Treasury bonds equal in
			 value to the bond amount, or surety bonds from the approved list of sureties
			 under the Department of the Treasury Circular No. 570 payable to the Federal
			 agency responsible for administering the right-of-way.
				207.Meteorological
			 site testing and monitoring categorical exclusion
				(a)Definition of
			 meteorological site testing and monitoring projectIn this
			 section, the term meteorological site testing and monitoring
			 project means a project carried out on land administered by the Bureau
			 of Land Management to test or monitor weather (including wind and solar energy)
			 using towers or other devices that—
					(1)causes—
						(A)less than 1 acre
			 of soil or vegetation disruption at the location of each meteorological tower
			 or other device; and
						(B)not more than 5
			 acres of soil or vegetation disruption within the proposed right-of-way;
						(2)is
			 installed—
						(A)to the maximum
			 extent practicable, using existing access roads;
						(B)in a manner that
			 does not require off-road motorized access other than 1 installation activity
			 and 1 decommissioning activity along an identified off-road route approved by
			 the Bureau of Land Management;
						(C)without
			 construction of new roads other than upgrading of existing minor drainage
			 crossings for safety purposes; and
						(D)without the use
			 of digging or drilling equipment vehicles other than rubber-tired vehicles with
			 gross weight ratings under 8,500 pounds; and
						(3)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
						(A)removal of any
			 towers or devices from the site; and
						(B)restoration of
			 the site to the original condition of the site.
						(b)Categorical
			 exclusionA meteorological site testing and monitoring project
			 may be categorically excluded from documentation in an environmental impact
			 statement or environmental assessment under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				(c)AdministrationA
			 meteorological site testing and monitoring project categorically excluded under
			 subsection (b) shall be subject to the extraordinary circumstances procedures
			 established by the Secretary of the Interior pursuant to section 1508.4 of
			 title 40, Code of Federal Regulations (or successor regulations).
				(d)Relationship to
			 other authorityThe authority
			 provided under this section is supplemental to, does not supplant, any
			 authority provided under any other law.
				208.Report on
			 renewable energy permitting in Western StatesNot later than 180 days after the date of
			 enactment of this Act and every 180 days thereafter, the Secretary shall submit
			 to the appropriate committees of Congress (as defined in section 205(a)) a
			 report on—
				(1)the work of the
			 Renewable Energy Coordination Offices established under section 365(j)(2) of
			 the Energy Policy Act of 2005 (42 U.S.C. 15924(j)(2)), including staffing
			 levels, the relevant expertise of staff, and a status report on each renewable
			 energy project under review;
				(2)the allocation of
			 resources from the BLM Permit Processing Improvement Fund described in section
			 35(c) of the Mineral Leasing Act (30 U.S.C. 191(c)) to ensure that renewable
			 energy-related work of applicable agencies within the Department of the
			 Interior (including the Bureau of Land Management and the United States Fish
			 and Wildlife Service) is completed in accordance with timelines established
			 under this Act and the amendments made by this Act;
				(3)a review of
			 permitting policies, including recommended changes that would improve
			 permitting;
				(4)coordination with
			 other Federal agencies (including the Forest Service, the Corp of Engineers,
			 and the Department of Defense) as necessary and consistent with the memorandum
			 of understanding entered into under section 365(j)(3) of the Energy Policy Act
			 of 2005 (42 U.S.C. 15924(j)(3));
				(5)coordination with
			 State offices on the renewable energy permitting processes of the State
			 offices, particularly State agencies that are responsible for permitting power
			 plants and State agencies that are responsible for enforcing State endangered
			 species protections;
				(6)the establishment
			 of a process to resolve disputes, problems, or inconsistencies in permitting
			 renewable energy projects efficiently and fairly;
				(7)coordination with
			 any State-level counterpart appointed by a Governor or Legislature; and
				(8)(A)each right-of-way use
			 authorization application or permit application under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) for which the applicant or the Secretary failed to meet a
			 deadline or requirement under this Act or an amendment made by this Act;
					(B)with respect to each application and
			 deadline described in subparagraph (A), why—
						(i)the Secretary failed to meet the
			 deadline; or
						(ii)the Secretary has not rejected the
			 application as a result of the failure of the applicant to meet the deadline;
			 and
						(C)each right-of-way use authorization
			 application or permit application under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) that has received an authorization to build or a permit
			 consistent with the deadlines and requirements of this Act, including the
			 number of megawatts, acres of development and mitigation land set aside, and
			 other relevant materials.
					209.Support for
			 qualified advanced electric transmission manufacturing plants, qualified high
			 efficiency transmission property, and qualified advanced electric transmission
			 property
				(a)DefinitionsSection
			 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at
			 the end the following:
					
						(6)Qualified
				advanced electric transmission manufacturing plantThe term
				qualified advanced electric transmission manufacturing plant means
				any industrial facility located in the United States that can be equipped,
				re-equipped, expanded, or established to produce, in whole or in part,
				qualified advanced electric transmission property or qualified high efficiency
				transmission property.
						(7)Qualified
				advanced electric transmission property
							(A)In
				generalThe term qualified advanced electric transmission
				property means any high voltage electric transmission cable, related
				substation, converter station, or other integrated facility that—
								(i)uses advanced
				technology, such as ultra-low resistance superconductive material or other
				advanced technology that has been determined by the Secretary as—
									(I)reasonably likely
				to be commercially viable within 10 years after the date of enactment of this
				paragraph; and
									(II)capable of
				reliably transmitting at least 1.5 gigawatts of high-voltage electric energy
				for distances greater than 80 miles with energy losses substantially below
				losses on transmission lines using conventional aluminum conductors and steel
				reinforced conductors;
									(ii)has been
				determined by an appropriate energy regulatory body, on application, to be in
				the public interest and eligible for inclusion in regulated rates; and
								(iii)can be located
				safely and economically in a permanent underground right-of-way not to exceed
				25 feet in width.
								(B)ExclusionThe
				term qualified advanced electric transmission property does not
				include any property placed in service after December 31, 2016.
							(8)Qualified high
				efficiency transmission property
							(A)In
				generalThe term qualified high efficiency transmission
				property means any high voltage overhead electric transmission line,
				related substation, or other integrated facility that—
								(i)uses advanced
				conductor core technology that—
									(I)has been
				determined by the Secretary as reasonably likely to be commercially viable
				within 10 years after the date of enactment of this paragraph;
									(II)is suitable for
				use on transmission lines up to 500 kilovolts;
									(III)exhibits power
				losses at least 30 percent lower than that of transmission lines using
				conventional Aluminum Conductors Steel Reinforced conductors (referred in this
				paragraph as conventional ACSR conductors); and
									(IV)is capable of
				increasing the capacity of existing transmission rights-of-way using existing
				tower infrastructure;
									(ii)has been
				determined by an appropriate energy regulatory body, on application, to be in
				the public interest and eligible for inclusion in regulated rates; and
								(iii)can be located
				safely and economically in a right-of-way not to exceed that used by
				conventional ACSR conductors.
								(B)ExclusionThe
				term qualified high efficiency transmission property does not
				include any property placed in service after December 31,
				2016.
							.
				(b)Eligible
			 projectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.
			 16513) is amended—
					(1)in subsection
			 (b), by adding at the end the following:
						
							(11)The development,
				construction, acquisition, retrofitting, or engineering integration of a
				qualified advanced electric transmission manufacturing plant or the
				construction of a qualified high efficiency transmission property or qualified
				advanced electric transmission property (whether by construction of a new
				facility or the modification of an existing
				facility).
							;
				and
					(2)by adding at the
			 end the following:
						
							(f)Grants for
				qualified advanced electric transmission property
								(1)In
				generalSubject to paragraphs (2) and (3), the Secretary may
				provide grants, on a competitive basis, to cover not more than 50 percent of
				the costs incurred in connection with the development, construction,
				acquisition of components for, or engineering of qualified advanced electric
				transmission property.
								(2)First
				projectGrants may be made under this subsection only for the
				first project that described in paragraph (1) that is approved by the
				Secretary.
								(3)Ownership
				interestThe United States shall take no equity or other
				ownership interest in the qualified advanced electric transmission
				manufacturing plant or qualified advanced electric transmission property for
				which funding is provided under this subsection.
								(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection $100,000,000 for each of fiscal years 2011 and
				2012.
								(g)Corridor
				priorityIn carrying out subsections (b)(11) and (f) and section
				1705(b)(4), the Secretary shall give priority to—
								(1)a project
				proposed to be carried out in a national interest electric transmission
				corridor designated under section 216(a) of the Federal Power Act (16 U.S.C.
				824p(a)); or
								(2)a project
				proposed to be carried out in an energy right-of-way corridor on Federal land
				designated under section 368 of the Energy Policy Act of 2005 (42 U.S.C.
				15926).
								.
					(c)Temporary
			 program for rapid deployment of renewable energy and electric power
			 transmission projectsSection 1705(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16516(b)) is amended by adding at the end the following:
					
						(4)The development,
				construction, acquisition, retrofitting, or engineering integration of a
				qualified advanced electric transmission manufacturing plant or the
				construction of qualified high efficiency transmission property or qualified
				advanced electric transmission property (whether by construction of a new
				facility or the modification of an existing
				facility).
						.
				
